Exhibit 10.22

 

ASSET PURCHASE AGREEMENT

 

among

 

STATION CASINOS, INC.,

 

those Subsidiaries of Station Casinos, Inc. listed in Annex I,

 

and

 

FG OPCO ACQUISITIONS LLC

 

Dated as of June 7, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

1.2

Terms Defined Elsewhere in this Agreement

19

1.3

Other Definitional and Interpretive Matters

20

 

 

 

ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

21

 

 

 

2.1

Exhibit A Purchased Assets and Assumed Liabilities

21

2.2

Exhibit B Purchased Assets and Assumed Liabilities

22

2.3

Exhibit C Purchased Assets and Assumed Liabilities

22

2.4

Excluded Assets

22

2.5

Excluded Liabilities

23

2.6

Modifications to Assets and Liabilities

23

2.7

Unassignable Assets and Properties; Further Conveyances and Assumptions

24

2.8

Bulk Sales

25

 

 

 

ARTICLE III CONSIDERATION

25

 

 

 

3.1

Consideration

25

3.2

Payment of Cash Purchase Price

26

 

 

 

ARTICLE IV CLOSING AND TERMINATION

26

 

 

 

4.1

Closing Date

26

4.2

Deliveries by Sellers

27

4.3

Deliveries by Purchaser

28

4.4

Termination of Agreement

28

4.5

Procedure Upon Termination

30

4.6

Effect of Termination

30

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS

30

 

 

 

5.1

Organization and Good Standing

30

5.2

Authorization of Agreement

31

5.3

Conflicts; Consents of Third Parties

31

5.4

Financial Statements

32

5.5

Operations Since Balance Sheet Date

33

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

5.6

No Undisclosed Liabilities

33

5.7

Title to Purchased Assets

33

5.8

Taxes

33

5.9

Real Property

34

5.10

Tangible Personal Property

34

5.11

Intellectual Property; Software

34

5.12

Material Contracts

36

5.13

Employee Benefits

36

5.14

Labor

38

5.15

Litigation

38

5.16

Compliance with Laws; Permits

38

5.17

Environmental Matters

39

5.18

Financial Advisors

39

5.19

Sufficiency of Purchased Assets

39

5.20

Condition of Purchased Assets

40

5.21

No Other Representations or Warranties; Schedules

40

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF EXCLUDED OPCO ENTITIES

40

 

 

 

6.1

Organization and Good Standing

40

6.2

Authorization of Agreement

40

6.3

Conflicts; Consents of Third Parties

41

6.4

No Other Representations or Warranties; Schedules

42

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER

42

 

 

 

7.1

Organization and Good Standing

42

7.2

Authorization of Agreement

42

7.3

Conflicts; Consents of Third Parties

42

7.4

Financial Advisors

43

7.5

Commitment Letter

43

 

 

 

ARTICLE VIII BANKRUPTCY COURT MATTERS

43

 

 

 

8.1

Competing Transaction

43

8.2

Bankruptcy Court Actions

44

8.3

Approval of Expense Reimbursement

44

8.4

Bidding Procedures Order and Plan

44

 

 

 

ARTICLE IX COVENANTS

44

 

 

 

9.1

Access to Information

44

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

9.2

Conduct of the Business Pending the Closing

45

9.3

Consents

47

9.4

Regulatory Approvals

47

9.5

Further Assurances

50

9.6

Preservation of Records

50

9.7

Publicity

50

9.8

Reservations

50

9.9

Debtor Contracts; Administrative Claims

51

9.10

Texas Station Ground Lease

51

9.11

Restructuring

52

 

 

 

ARTICLE X EMPLOYEES AND EMPLOYEE BENEFITS

52

 

 

 

10.1

Employment

52

10.2

Employee Benefits

53

 

 

 

ARTICLE XI CONDITIONS TO CLOSING

54

 

 

 

11.1

Conditions Precedent to Obligations of Purchaser

54

11.2

Conditions Precedent to Obligations of Sellers

55

11.3

Conditions Precedent to Obligations of Purchaser and Sellers

55

 

 

 

ARTICLE XII NO SURVIVAL

56

 

 

 

12.1

No Survival of Representations and Warranties

56

 

 

 

ARTICLE XIII TAXES

56

 

 

 

13.1

Transfer Taxes

56

13.2

Proration

57

13.3

Purchase Price Allocation

57

13.4

Tax Returns

57

13.5

Tax Cooperation

57

 

 

 

ARTICLE XIV MISCELLANEOUS

58

 

 

 

14.1

Expenses and Transfer of Utilities

58

14.2

Equitable Relief

58

14.3

Submission to Jurisdiction; Consent to Service of Process

58

14.4

Waiver of Right to Trial by Jury

59

14.5

Entire Agreement; Amendments and Waivers

59

14.6

Governing Law

59

14.7

Notices

59

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

14.8

Severability

61

14.9

Binding Effect; Assignment

62

14.10

Counterparts

62

14.11

Manner of Acting

62

14.12

No Third-Party Beneficiary

62

14.13

Non-Recourse

63

14.14

Settlement

63

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of June 7, 2010 (this “Agreement”), among
Station Casinos, Inc., a Nevada corporation (“SCI”), those Subsidiaries of SCI
listed in Annex I and Purchaser (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, SCI and certain of its affiliates are debtors-in-possession under
Title 11, of the United States Code, 11 U.S.C. § 101 et seq.(the “Bankruptcy
Code”), and filed voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code on July 28, 2009, in the United States Bankruptcy Court for the
District of Nevada (the “Bankruptcy Court”) (Case No. BK-09-52477) (the
“Bankruptcy Case”); which shall be deemed to include subsequently filed cases
that are jointly administered with Case No. BK-09-52477);

 

WHEREAS, Sellers presently conduct the Business;

 

WHEREAS, Sellers desire to sell, transfer and assign to the Purchasing Entities,
and the Purchasing Entities desire to purchase, acquire and assume from Sellers,
pursuant to the Plan (as defined below) and Sections 363, 365 and 1129 of the
Bankruptcy Code, all of the Purchased Assets and Assumed Liabilities, all as
more specifically provided herein;

 

WHEREAS, Propco is a debtor-in-possession in the Bankruptcy Case and is being
reorganized pursuant to the Plan; and

 

WHEREAS, in connection with the reorganization of Propco, the assets set forth
on Exhibit B-1 will be transferred to Purchaser or its controlled Affiliates,
and the assets set forth on Exhibit C-1 will be transferred to IP Holdco.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:

 

“363 Sale Orders” means a final order or orders of the Bankruptcy Court (which
order or orders may be subsumed within, or be separate from, the Confirmation
Order) pursuant to section 363 of the Bankruptcy Code and in form and substance
acceptable to Purchaser, the Required Consenting Lenders and Sellers that, as of
the Closing Date, shall not have been stayed, vacated or otherwise rendered
ineffective, which order or orders shall approve, authorize and direct the 363
Sellers to consummate this Agreement, the transactions contemplated hereby and
all of the terms and conditions hereof.  Without limiting the generality of the
foregoing, such order(s) shall find, acknowledge and/or otherwise provide, among
other things, that (i) the Purchased Assets sold by any 363 Seller to the
Purchasing Entities pursuant to this Agreement shall be transferred to the
applicable Purchasing Entity, free and clear of all Liens (other than Permitted
Exceptions); (ii) the Liens granted to the Collateral Agents under each of the
Exit Credit Documents, and the obligations thereunder, are legal, valid,
enforceable and non-voidable, and, with respect to Liens, upon all necessary
filings and recordings duly perfected; (iii) the Opco Agent has the requisite
power and authority under the Opco Loan Documents to consent to the termination
and discharge, and will terminate and discharge on the Closing Date and
simultaneously with the receipt of the purchase price provided for in
Section 3.1 by the applicable Persons in accordance with Section 3.2, the Liens
of the Opco Agent granted under the Opco Loan Documents in respect of the
Purchased Assets other than the

 

--------------------------------------------------------------------------------


 

BofA Cash Collateral; (iv) the Purchasing Entities have “acted in good faith”
within the meaning of Section 363(m) of the Bankruptcy Code; (v) the Purchasing
Entities are acquiring the Purchased Assets in exchange for reasonably
equivalent value; (vi) this Agreement was negotiated, proposed and entered into
by the parties without collusion, in good faith and from arm’s length bargaining
positions; (vii) the Lenders, Purchaser and each of the Purchasing Entities
shall not be a successor to any of the 363 Sellers by reason of any theory of
Law or equity and shall not have any successor or transferee Liability of any
kind, nature or character, including Liabilities arising or resulting from or
relating to the transactions contemplated hereby or by the 363 Sale Order(s);
and (viii) the transactions consummated pursuant to this Agreement or the 363
Sale Order(s) shall not constitute a de facto merger, or a merger, as between
any 363 Seller and Purchaser and/or any Purchasing Entity under applicable Law
(including Nevada Law); provided, that such order(s) shall not provide that the
sale of any property that constitutes a Purchased Asset is free and clear of any
environmental Liability imposed by a Governmental Body arising from or related
to such property to the extent that the Bankruptcy Court determines that such
property cannot be sold to the Purchaser free and clear of such Liability
pursuant to the Bankruptcy Code; provided, further, that clauses (vii) and
(viii) hereof shall not be deemed to modify or limit the definition of “Assumed
Liabilities” under this Agreement or the Purchaser or any Purchasing Entity’s
obligations to assume the Assumed Liabilities.

 

“363 Sellers” means the Sellers that file chapter 11 proceedings pursuant to
Section 8.2.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; provided that, neither Deutsche Bank AG
nor JPMorgan Chase & Co. nor any of their respective Subsidiaries (other than
Subsidiaries of Purchaser or entities controlled by Purchaser) shall be deemed
Affiliates of Purchaser for purposes of this Agreement.

 

“Alternate Bid” has the meaning set forth in the Bidding Procedures Order.

 

“Alternate Bid Expiration Date” has the meaning set forth in the Bidding
Procedures Order.

 

“Applied Gun Lake Reimbursement” means, if the Sellers or any of their
Subsidiaries have actually received the Gun Lake Reimbursement prior to the
Closing Date, the lesser of (a) $20 million and (b) the aggregate amount of Gun
Lake Reimbursement actually received by Sellers or any of their Subsidiaries
prior to the Closing Date.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including cash, cash equivalents,
accounts and notes receivable, chattel paper, documents, instruments, general
intangibles, real estate, equipment, inventory, goods and intellectual property.

 

“Assumed Liabilities” means the Exhibit A Assumed Liabilities, the Exhibit B
Assumed Liabilities and Exhibit C Assumed Liabilities.

 

“Auction” has the meaning set forth in the Bidding Procedures Order.

 

“Auction Date” means, in each case, in accordance the Bidding Procedures Order,
(a) if an Auction is conducted, the date of such Auction and (b) if no Auction
is conducted, the date of the Confirmation Hearing.

 

“Bidding Procedures Order” means an order of the Bankruptcy Court attached
hereto as Exhibit E with such changes thereto as are acceptable to the Sellers
and the Purchaser.

 

--------------------------------------------------------------------------------


 

“BofA Cash Collateral” means the cash and cash equivalents pledged by Vista
Holdings, LLC for the benefit of Bank of America, N.A. to secure Cash Management
Obligations (as defined in the Opco Credit Agreement).

 

“Business” means the ownership, management and/or operation of the business of
SCI and its Subsidiaries (excluding the Propco Entities and the Excluded Opco
Entities).

 

“Business Day” means any day of the year on which national banking institutions
in New York, New York and Las Vegas, Nevada are open to the public for
conducting business and are not required or authorized to close.

 

“Business Information” of any Person means all files, documents, instruments,
papers, books and records relating to the business, operations, condition of
(financial or other), results of operations and assets and properties of such
Person, including Transaction Data, financial statements, Tax Returns and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals, deeds, title policies, minute books, stock certificates and
books, stock transfer ledgers, Contracts, Permits, computer files and programs,
retrieval programs, operating data and plans and environmental studies and
plans, including employee documentation; overall HR programs documentation;
training manuals and policies and procedures; job descriptions and operations
standards and performance evaluation processes; new hire processes; time,
attendance, labor management, compendium and scheduling forms, systems and
reports; operational performance processes, metrics and reports; financial
performance and budgeting processes and reports; departmental project/action
item prioritization and organization documentation and systems; construction and
design documentation; legal and contractual documentation;
compliance/security/safety documentation and processes; physical plant and
engineering documentation and processes; departmental forms; data base and
general marketing analytics, segmentation and incentive methodologies; and
player development systems, processes and reporting; provided, however, that
Business Information shall not include customer lists, databases, history and
other information related to customers.

 

“Cage Cash” means all cash contained in the cage, ATMs, slot booths, count rooms
and drop boxes at the Included Properties existing at the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agents” means (a) such bank appointed in writing by the Mortgage
Lenders to act as collateral agent under the New Propco Credit Agreement and the
New Propco Land Loan Agreement in its capacity as such, and (b) Deutsche Bank
Trust Company Americas, in its capacity as collateral agent under the Opco Loan
Credit Agreement and the Landco Loan Credit Agreement.

 

“Confirmation Hearing” means the hearing in the Bankruptcy Court on confirmation
of the Plan.

 

“Confirmation Order” means a final order of the Bankruptcy Court in form and
substance acceptable to Purchaser, the Required Consenting Lenders and Sellers,
confirming the Plan, which Confirmation Order, as of the Closing Date, shall not
have been stayed, vacated or otherwise rendered ineffective, and shall approve,
authorize and direct the Debtors that are subject to the Plan to consummate this
Agreement, the transactions contemplated hereby and all of the terms and
conditions hereof, and shall approve the Propco Reorganization and all terms and
conditions thereof.  Without limiting the generality of the foregoing, such
order shall find, acknowledge and/or otherwise provide, among other things, that
(i) the Purchased Assets sold by any Debtor to the Purchasing Entities pursuant
to this Agreement shall be transferred to the applicable Purchasing Entity, free
and clear of all Liens (other than Permitted Exceptions); (ii) the Liens granted
to the Collateral Agents under each of the Exit Credit Documents, and the
obligations thereunder, are legal, valid, enforceable and non-voidable, and,
with respect to Liens, upon all necessary filings and recordings duly perfected;
(iii) the Opco Agent has the requisite power and authority to consent to the
termination and discharge, and will terminate and discharge on the Closing Date
and simultaneously with the receipt of the purchase price provided for in
Section 3.1 by the applicable Persons in accordance with Section 3.2, the Liens
of the Opco Agent granted under the Opco Loan

 

--------------------------------------------------------------------------------


 

Documents in respect of the Purchased Assets other than the BofA Cash
Collateral; (iv) the Purchasing Entities have “acted in good faith” within the
meaning of Section 363(m) of the Bankruptcy Code; (v) the Purchasing Entities
are acquiring the Purchased Assets in exchange for reasonably equivalent value;
(vi) this Agreement was negotiated, proposed and entered into by the parties
without collusion, in good faith and from arm’s length bargaining positions;
(vii) the Bankruptcy Court shall retain jurisdiction to resolve any controversy
or claim arising out of or relating to this Agreement (other than relating to
the Exit Credit Documents), or the breach hereof as provided in Section 14.3;
(viii) the Lenders, Purchaser and each of the Purchasing Entities shall not be a
successor to any of the Debtors that are subject to the Plan by reason of any
theory of Law or equity and shall not have any successor or transferee Liability
of any kind, nature or character, including Liabilities arising or resulting
from or relating to the transactions contemplated hereby or by the Plan;
(ix) the transactions consummated pursuant to this Agreement and the Plan shall
not constitute a de facto merger, or a merger, as between any such Debtor and
Purchaser and/or any Purchasing Entity under applicable Law (including Nevada
Law); (x) this Agreement and the transactions contemplated hereby may be
specifically enforced against and binding upon the parties hereto, and not
subject to rejection or avoidance by Sellers or any trustee of Sellers pursuant
to chapter 7 or chapter 11 of the Bankruptcy Code and (xi) no administrative Tax
claim(s) for income tax will result from or arise out of the implementation of
the transactions contemplated by this Agreement or the Plan, other than (subject
to the last sentence hereof) alternative minimum Taxes that in the aggregate are
less than $15 million; provided, that such order shall not provide that the sale
of any property that constitutes a Purchased Asset is free and clear of any
environmental Liability imposed by a Governmental Body arising from or related
to such property to the extent that the Bankruptcy Court determines that such
property cannot be sold to the Purchaser free and clear of such Liability
pursuant to the Bankruptcy Code; provided, further, that clauses (viii) and
(ix) hereof shall not be deemed to modify or limit the definition of “Assumed
Liabilities” under this Agreement or the Purchaser or any Purchasing Entity’s
obligations to assume the Assumed Liabilities. If the Bankruptcy Court order
confirming the Plan fails to satisfy clause (xi) of this definition because the
Bankruptcy Court finds that the administrative Tax claims that constitute
alternative minimum Taxes are greater than $15 million in the aggregate (the
amount by which such alternative minimum Taxes are greater than $15 million, the
“Excess AMT Amount”) and less than the Cash Purchase Price (prior to adjustment
for any Excess AMT Amount), that finding shall not, in and of itself, cause the
order not to be a Confirmation Order if no later than ten days after the date
such order is entered (such ten day period, the “Seller Excess AMT Election
Period”), the Opco Agent (at the direction of the Required Consenting Lenders)
notifies Purchaser and SCI in writing that it has elected to have the Cash
Purchase Price (and, as a result, the aggregate consideration) provided for in
Section 3.1 reduced by an amount equal to the Excess AMT Amount and thereafter
Purchaser and Sellers shall continue to proceed to Closing subject to the terms
and conditions hereof.

 

“Contract” means any contract, indenture, note, bond, lease, commitment or other
legally binding agreement or obligation.

 

“Debtor” means SCI, Northern NV Acquisitions, LLC, Reno Land Holdings, LLC,
River Central, LLC, and Tropicana Station, LLC and any other Subsidiary of SCI
that commences a proceeding under chapter 11 of the Bankruptcy Code on or after
the date hereof in accordance with Section 8.2; provided, however, that Debtors
shall not include any of the Propco Entities.

 

“Disclosure Statement” means the Disclosure Statement in respect of the Joint
Plan of Reorganization for Station Casinos, Inc. and its Affiliated Debtors
(Dated March 24, 2010) [Docket No. 1131] as the same may be amended, in form and
substance acceptable to Purchaser and Sellers, to provide for the transactions
contemplated by this Agreement and the Propco Reorganization.

 

“Employees” means all individuals, as of the date hereof, whether or not
actively at work as of the date hereof, who are employed by any Seller in
connection with the Business, together with individuals who are hired by any
Seller in respect of the Business after the date hereof and prior to the
Closing.

 

“Environmental Law” means any federal, state or local statute, regulation,
ordinance, principle of common law or other provisions that have the force or
effect of law currently in effect relating to the pollution or protection of
human health or safety (with respect to exposure to Hazardous Materials) or the

 

--------------------------------------------------------------------------------


 

environment, including the use, handling, transportation, treatment, storage,
Release, control or remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excess Cash” means all Cage Cash, unrestricted cash, cash equivalents, bank
deposits and similar cash items of Sellers in excess of (x) $35 million plus;
(y) the Applied Gun Lake Reimbursement; plus (z) the amount of accrued unpaid
administrative expenses of the Debtors accrued through Closing.

 

“Excess Cash Shortfall Amount” means the amount, if any, by which
(x) $115 million exceeds (y) Excess Cash.

 

“Excluded Opco Entities” means CV HoldCo, LLC, CV PropCo, LLC, Tropicana
Station, Inc., Boulder Station, Inc., Charleston Station, LLC, Palace Station
Hotel & Casino, Inc., Sunset Station, Inc., and Tropicana Acquisitions, LLC.

 

“Excluded Opco Entities Material Adverse Effect” means an effect, event,
development, change, state of facts, condition, circumstance or occurrence that
(individually or together with other such matters) is or would be reasonably
expected to be materially adverse to (i) the financial condition, assets,
liabilities, business or results of operations of the Excluded Opco Entities,
taken as a whole; provided, however, that an Excluded Opco Entities Material
Adverse Effect shall not be deemed to include effects, events, developments,
changes, states of acts, conditions, circumstances or occurrences arising out of
or resulting from:  (A) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions, to the extent such
changes do not adversely affect the Excluded Opco Entities in a disproportionate
manner relative to other participants generally in the casino gaming industry;
(B) changes in the casino gaming industry generally, to the extent such changes
do not adversely affect the Excluded Opco Entities in a disproportionate manner
relative to other participants in such industry generally; (C) any change in Law
or GAAP, to the extent such changes do not adversely affect the Excluded Opco
Entities in a disproportionate manner relative to other participants generally
in such industry; (D) acts of war, armed hostility or terrorism, to the extent
such changes do not adversely affect the Excluded Opco Entities in a
disproportionate manner relative to other participants generally in such
industry; (E) any change attributable to the execution or public announcement of
this Agreement or the transactions contemplated by this Agreement, including any
litigation resulting therefrom, and any adverse change so attributable in
customer, distributor, supplier, financing source, licensor, licensee,
sub-licensee, stockholder, co-promotion or joint venture partner or similar
relationships, including as a result of the identity of Purchaser or its
Affiliates; (F) any failure by SCI to meet any internal or published industry
analyst projections or forecasts or estimates of revenues or earnings for any
period (it being understood and agreed that the facts and circumstances giving
rise to such failure that are not otherwise excluded from the definition of
Excluded Opco Entities Material Adverse Effect may be taken into account in
determining whether there has been an Excluded Opco Entities Material Adverse
Effect); and (G) compliance with the terms of, or the taking of any action
required by, this Agreement or (ii) the ability of the Excluded Opco Entities,
taken as a whole, to perform their obligations under this Agreement or to
consummate the transactions contemplated by this Agreement on a timely basis;
provided that, if Purchaser is selected as the Successful Bidder pursuant to
(and as defined in) the Bidding Procedures Order, clause (E) shall be deemed to
be amended by inserting the word “employee” immediately following the word
“customer.”

 

“Excluded Opco Entity Document” means any agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by any Excluded
Opco Entity in connection with the consummation of the transactions contemplated
by this Agreement.

 

“Exit Credit Documents” means the Opco Loan Credit Agreement, the Landco Loan
Credit Agreement, the New Propco Credit Agreement, the New Propco Land Loan
Agreement, and the respective guarantees and collateral documents executed in
connection therewith.

 

--------------------------------------------------------------------------------


 

“Expense Reimbursement” means those reasonable and reasonably documented
expenses, not to exceed $4 million in the aggregate, that are payable or
reimbursable to Purchaser, the Fertitta Parties or the Mortgage Lenders pursuant
to and in accordance with the Bidding Procedures Order.

 

“Fertitta Parties” means FG, Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“FG” means Fertitta Gaming, LLC, a Nevada limited liability company.

 

“Furniture and Equipment” means (i) all furniture, fixtures, goods, inventory,
equipment, furnishings, objects of art, machinery, appliances, appurtenances and
together with tools and supplies (including spare parts inventories); (ii) beds,
bureaus, chiffonniers, chests, chairs, desks, lamps, mirrors, bookcases, tables,
rugs, carpeting, drapes, draperies, curtains, shades, blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, silverware, food
carts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, fittings, plants, apparatus, stoves, ranges, refrigerators,
laundry machines, machinery, switchboards, conduits, compressors, vacuum
cleaning systems, floor cleaning, waxing and polishing equipment, call systems,
electrical signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers,
shelving, spotlighting equipment, dishwashers, garbage disposals, washers and
dryers, (iii) all gaming and financial equipment, computer equipment,
calculators, adding machines, gaming tables, video game and slot machines,
(iv) any other electronic equipment of every nature, and (v) other hotel or
casino furniture, furnishings and equipment.

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority or required by any Gaming Law
necessary for or relating to the conduct of activities by any party hereto or
any of its Affiliates, including the ownership, operation, management and
development of the Purchased Assets and Assumed Liabilities.

 

“Gaming Authorities” means (i) all governmental authorities or agencies with
regulatory control or jurisdiction over the conduct of lawful gaming or gambling
at the Included Properties, including, as applicable, in the State of Nevada,
the Nevada Gaming Commission, the Nevada State Gaming Control Board, the Clark
County Gaming and Liquor Board, the Henderson City Council, the City of Las
Vegas City Council and all other state and local regulatory and licensing bodies
with authority over gaming activities and devices in the State of Nevada or the
City of Henderson, City of Las Vegas or Clark County, Nevada, (ii) the National
Indian Gaming Commission (the “NIGC”) and the applicable gaming regulatory
authority established by the Federated Indians of Graton Rancheria, the
Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians of Michigan, the Mechoopda
Indian Tribe of Chico Rancheria, California, and the North Fork Rancheria of
Mono Indians, and (iii) any other gaming authority or agency with regulatory
control or jurisdiction over the conduct of lawful gaming or gambling in
connection with the Business.

 

“Gaming Equipment” means all furniture, fixtures, equipment, supplies, parts,
computer hardware, software and computer-related equipment, machinery, artwork
and other displayed items and other tangible personal property (including any
and all tangible “gaming devices” (as defined in Section 463.0155 of the NRS),
gaming device parts inventory and other related gaming equipment and supplies,
including, slot machines, gaming tables, cards, dice and tangible “associated
equipment” (as defined in NRS 463.0136).

 

“Gaming Law” means any federal, state, local or foreign statute, ordinance,
rule, regulation, permit, consent, registration, finding of suitability,
approval, license, judgment, order, decree, injunction or other authorization,
including any condition or limitation placed thereon, governing or relating to
casino and gaming activities and operations or manufacturing or distribution of
Gaming Equipment of the applicable Person and its Affiliates.

 

--------------------------------------------------------------------------------


 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court,
self-regulatory authority, tribunal or arbitrator (public or private) or Gaming
Authority.

 

“Gun Lake Enterprise” shall mean the proposed gaming and entertainment business
enterprise of the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians, to
be developed, constructed, operated and managed by MPM Enterprises, LLC in
accordance with the terms and conditions of that certain Fourth Amended and
Restated Management Agreement dated as of April 29, 2010, and as contemplated by
that certain Fourth Amended and Restated Development Agreement submitted to the
NIGC on March 16, 2010, together with any other lawful commercial activity
related to gaming allowed in, or associated with, the proposed gaming
facility to be located on U.S. Highway 131 and 129th Avenue in Wayland Township,
Michigan.

 

“Gun Lake Reimbursement” means amounts actually paid to and received by a Seller
or any of its Subsidiaries prior to Closing by Gun Lake Tribal Gaming Authority
in respect of amounts owed to MPM Enterprises, LLC and SC Michigan, LLC for
advances made by them to Gun Lake Tribal Gaming Authority.

 

“Hazardous Material” means any substance, material or waste which is regulated
under or for which liability or standards of care are imposed by Environmental
Laws, including petroleum and its byproducts, asbestos, mold and any material or
substance which is defined as a “hazardous waste,” “hazardous substance,”
“hazardous material,” “restricted hazardous waste,” “industrial waste,” “solid
waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Included Properties” means collectively, (i) Texas Station Gambling Hall &
Hotel, (ii) Santa Fe Station Hotel & Casino, (iii) Fiesta Rancho Casino Hotel,
(iv) Wildfire Casino Sportsbook Rancho, (v) Wildfire Casino Sportsbook Boulder,
(vi) Fiesta Henderson Casino Hotel, (vii) Gold Rush Casino, and (viii) Lake Mead
Lounge & Casino.

 

“Indebtedness” of any Person means, without duplication, (i) indebtedness of
such Person for money borrowed (including the aggregate principal amount
thereof, the aggregate amount of accrued but unpaid interest thereon and any
premiums thereon); (ii) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable; (iii) all obligations in respect of interest rate or currency obligation
swaps, caps, floors, hedges or similar arrangements of such Person; (iv) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the Ordinary Course of
Business); (v) all obligations of such Person under leases required to be
capitalized in accordance with GAAP; (vi) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (vii) all obligations of the type referred to in
clauses (i) through (vi) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (viii) all obligations
of the type referred to in clauses (i) through (vii) of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person).

 

“Intellectual Property Licenses” means (i) any grant to a third Person of any
right to use any of the Purchased Intellectual Property owned by any Seller, and
(ii) any grant to any Seller of a right to use a third Person’s intellectual
property rights which is necessary for the Sellers to conduct the Business as
currently conducted.

 

--------------------------------------------------------------------------------


 

“IP Holdco” means an entity that (a) acquires the Assets and Properties on
Exhibit C-1 and assumes the Assumed Liabilities on Exhibit C-2, (b) is
structured such that it cannot enter into bankruptcy voluntarily without the
consent of both of the Collateral Agents (or their respective designees) and
otherwise has governance provisions reasonably acceptable to the Required
Consenting Lenders and Purchaser, (c) is to be created no later than 10 days
prior to the Confirmation Hearing, (d) shall be a trust or other entity, the
beneficial interest of such entity being owned by New Propco or a Subsidiary
thereof (except for up to 10% to be owned by a designee of the Opco Agent and up
to 10% to be owned by a designee of the Mortgage Lenders, with such minority
interests being subject to a purchase right of New Propco or a Subsidiary
thereof at a nominal price upon (i) repayment of the Indebtedness under the Opco
Loan Credit Agreement or the New Propco Credit Agreement, as the case may be, or
(ii) the conclusion of a transition period following a foreclosure or other
enforcement action under the Opco Loan Credit Agreement or related collateral
documents or any other transaction, in each case the result of which is that New
Opco is no longer a Subsidiary of New Propco), (e) shall be a pass-through
entity for income tax purposes allocating losses first to New Propco or a
Subsidiary thereof to the extent of its capital account, and shall have other
characteristics reasonably acceptable to Purchaser and the Required Consenting
Lenders and to be set forth in the Confirmation Order as reasonably determined
by the Required Consenting Lenders and Purchaser.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Sellers” means the actual knowledge of those officers and
directors of Sellers identified on Schedule 1.1(a).

 

“Landco Loans” means loans deemed made pursuant to the Landco Loan Credit
Agreement.

 

“Landco Loan Credit Agreement” means that certain Credit Agreement, entered into
as of the Closing Date, among the Landco Purchaser, as borrower, Deutsche Bank
Trust Company Americas, as Administrative Agent and Collateral Agent, the
lenders from time to time party thereto, and Deutsche Bank Securities Inc. and
J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, as
described in the Opco Term Sheet in form and substance acceptable to the
Required Consenting Lenders, Sellers and Purchaser.

 

“Landco Purchaser” means a wholly-owned Subsidiary of New Opco designated in
writing by Purchaser prior to the Closing, which Subsidiary will acquire and
assume all of the Assets and Properties and be liable for all of the Liabilities
designated on Exhibits A-1 and A-2 as Assets and Properties and Liabilities to
be acquired and assumed by or obligations of, as the case may be, the Landco
Purchaser.

 

“Landco Sellers” means Inspirada Station, LLC, Centerline Holdings, LLC, Durango
Station, Inc., Town Center Station, LLC, Tropicana Station, LLC, Reno Land
Holdings, LLC, Northern NV Acquisitions, LLC and Vista Holdings, LLC.

 

“Law” means any federal, state, local or foreign law, statute, code, Order,
ordinance, rule or regulation, including any Gaming Law or common law.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

 

“Lenders” shall have the meaning specified in the Opco Plan Support Agreement.

 

“Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, matured or unmatured or determined or
determinable), and including all costs and expenses relating thereto.

 

“Lien” means any lien, encumbrance, preference, priority, pledge, mortgage, deed
of trust, security interest, claim, charge, option, right of first refusal,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement or encumbrance.

 

--------------------------------------------------------------------------------


 

“MLCA” means the Second Amended and Restated Master Lease Compromise Agreement
in the form attached hereto as Exhibit D with such changes thereto as are
acceptable to Purchaser and the Sellers.

 

“Mortgage Lenders” means German American Capital Corporation and JPMorgan Chase
Bank, N.A. and any successors thereto in their capacities as lenders under that
certain Amended and Restated Loan and Security Agreement, dated as of March 19,
2008, as amended, supplemented or otherwise modified prior to the date hereof in
accordance with its terms, pursuant to which the Mortgage Lenders made loans and
other financial accommodations to Propco; provided, that, for purposes of this
definition, no amendment of such Amended and Restated Loan and Security
Agreement occurring on or after the date of this Agreement shall be given effect
if such amendment adversely affects the Purchaser or the Lenders in any material
respect and has not been approved in writing by the Purchaser and the Required
Consenting Lenders.

 

“Mortgage Lender Commitment Letters” means those certain commitment letters,
dated of even date herewith, of each of the Mortgage Lenders in the forms
attached hereto as Exhibit F.

 

“New Opco” means a wholly-owned Subsidiary of Purchaser designated in writing by
Purchaser prior to Closing, which Subsidiary will own, directly or indirectly,
all of the equity of the Purchasing Entities that acquire and assume the
Exhibit A Purchased Assets and Exhibit A Assumed Liabilities set forth on
Exhibits A-1 and A-2.

 

“New Propco” means the Person contemplated by the Propco Term Sheet to acquire,
directly or through its Subsidiaries, the Propco Properties and other Assets and
Properties of Propco pursuant to the Propco Reorganization.

 

“New Propco Credit Agreement” means the Credit Agreement, to be entered into as
of the Closing Date, among New Propco, as borrower and the lenders from time to
time party thereto, as described in the Propco Term Sheet, as supplemented by
the Opco Term Sheet and, in form and substance satisfactory to Purchaser, FG and
the Mortgage Lenders.

 

“New Propco Landco” means a Subsidiary of New Propco designated in writing prior
to Closing by New Propco.

 

“New Propco Land Loan Agreement” means the Credit Agreement, to be entered into
as of the Closing Date, among New Propco Landco, as borrower, and the lenders
from time to time party thereto, as described in the Propco Term Sheet and in
form and substance satisfactory to Purchaser, FG and the Mortgage Lenders.

 

“NRS” means the Nevada Revised Statutes.

 

“Opco Agent” means Deutsche Bank Trust Company Americas, in its capacity as
administrative agent under the Opco Credit Agreement.

 

“Opco Credit Agreement” means the Credit Agreement, dated as of November 7,
2007, among SCI, as borrower, Deutsche Bank Trust Company Americas, as
Administrative Agent, the other lenders party thereto, Deutsche Bank Securities
Inc. and J.P. Morgan Securities Inc., as joint lead arrangers and joint book
runners, JPMorgan Chase Bank, N.A., as Syndication Agent, and Bank of Scotland
plc, Bank of America, N.A., and Wachovia Bank, N.A., as Co-Documentation Agents,
as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof; provided, that, for purposes of this definition, no
amendment of such Credit Agreement occurring on or after the date of this
Agreement shall be given effect if such amendment adversely affects the
Purchaser in any material respect; it being understood that the amendment
expressly contemplated by the Opco Plan Support Agreement shall be given effect.

 

--------------------------------------------------------------------------------


 

“Opco Joint Venture” means, with respect to SCI and its Subsidiaries, any Person
in which SCI or any of its Subsidiaries, directly or indirectly, owns an equity
interest that does not have voting power under ordinary circumstances to elect a
majority of the board of directors or other person performing similar functions
but in which SCI or any of its Subsidiaries has rights with respect to the
management of such entity.

 

“Opco Loan Credit Agreement” means that certain Credit Agreement, entered into
as of the Closing Date, among New Opco, as borrower, Deutsche Bank Trust Company
Americas, as Administrative Agent and Collateral Agent, the lenders from time to
time party thereto, and Deutsche Bank Securities Inc. and J.P. Morgan Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, as described in the Opco
Term Sheet and in form and substance acceptable to Required Consenting Lenders,
Sellers and Purchaser.

 

“Opco Loan Documents” means the Loan Documents as the defined in the Opco Credit
Agreement; provided, that, for purposes of this definition, no amendment of such
Opco Loan Documents occurring on or after the date of this Agreement shall be
given effect if such amendment adversely affects the Purchaser in any material
respect and Purchaser has not approved such amendment; it being understood that
the amendment of the Opco Credit Agreement expressly contemplated by the Opco
Plan Support Agreement shall be given effect.

 

“Opco Material Adverse Effect” means an effect, event, development, change,
state of facts, condition, circumstance or occurrence that (individually or
together with other such matters) is or would be reasonably expected to be
materially adverse to (i) the financial condition, assets, liabilities, business
or results of operations of the Sellers (not including the Excluded Opco
Entities), taken as a whole; provided, however, that an Opco Material Adverse
Effect shall not be deemed to include effects, events, developments, changes,
states of acts, conditions, circumstances or occurrences arising out of or
resulting from:  (A) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions, to the extent such
changes do not adversely affect the Sellers (not including the Excluded Opco
Entities) in a disproportionate manner relative to other participants generally
in the casino gaming industry; (B) changes in the casino gaming industry
generally, to the extent such changes do not adversely affect the Sellers (not
including the Excluded Opco Entities) in a disproportionate manner relative to
other participants in such industry generally; (C) any change in Law or GAAP, to
the extent such changes do not adversely affect the Sellers (not including the
Excluded Opco Entities) in a disproportionate manner relative to other
participants generally in such industry; (D) acts of war, armed hostility or
terrorism, to the extent such changes do not adversely affect the Sellers (not
including the Excluded Opco Entities) in a disproportionate manner relative to
other participants generally in such industry; (E) any change attributable to
the execution or public announcement of this Agreement or the transactions
contemplated by this Agreement, including any litigation resulting therefrom or
any additional bankruptcy filings required hereby, and any adverse change so
attributable in customer, distributor, supplier, financing source, licensor,
licensee, sub-licensee, stockholder, co-promotion or joint venture partner or
similar relationships, including as a result of the identity of Purchaser or its
Affiliates; (F) any failure by SCI to meet any internal or published industry
analyst projections or forecasts or estimates of revenues or earnings for any
period (it being understood and agreed that the facts and circumstances giving
rise to such failure that are not otherwise excluded from the definition of Opco
Material Adverse Effect may be taken into account in determining whether there
has been an Opco Material Adverse Effect); and (G) compliance with the terms of,
or the taking of any action required by, this Agreement or (ii) the ability of
the Sellers, taken as a whole, to perform their obligations under this Agreement
or to consummate the transactions contemplated by this Agreement on a timely
basis; provided that, if Purchaser is selected as the Successful Bidder pursuant
to (and as defined in) the Bidding Procedures Order, clause (E) shall be deemed
to be amended by inserting the word “employee” immediately following the word
“customer.”

 

“Opco Plan Support Agreement” means the Restructuring Support Agreement, dated
as of April 16, 2010 (as amended as of the date hereof and from time to time
hereafter in accordance with its terms and the terms hereof), by and among the
financial institutions party thereto, SCI and its Subsidiaries party thereto and
the Fertitta Parties (including the term sheet annexed as Annex I thereto, as
such term sheet may be amended from time to time in accordance with the terms of
such restructuring support agreement and including all annexes to the term sheet
(the “Opco Term Sheet”) provided, that, for purposes

 

--------------------------------------------------------------------------------


 

of this definition, no amendment of such Restructuring Support Agreement
occurring on or after the date of this Agreement shall be given effect if such
amendment adversely affects the Purchaser in any material respect.

 

“Opco Term Loans” means loans made pursuant to the Opco Loan Credit Agreement.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business through the date hereof consistent with
past practice.

 

“Ownership or Management” means the (a) record or beneficial ownership of the
equity of any Person or any of its assets, (b) the management of any Person or
any of its assets, business or operations (including through any management
agreement or similar Contract) or (c) the identity of any officer, director,
manager or employee of any Person or any change in any of (a) through (c).

 

“Permits” means any approvals, authorizations, consents, licenses, permits,
certificates, registrations, franchises and similar consents of a Governmental
Body, including all findings of suitability, approvals, registrations and
authorizations under Gaming Laws.

 

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances and disclosed in policies of title
insurance which have been made available to Purchaser prior to the date hereof;
(ii) statutory liens for current real and personal property Taxes or assessments
on real or personal property not yet delinquent or being contested in good faith
and for which adequate reserves have been provided for in accordance with GAAP;
(iii) landlords’, mechanics’, carriers’, workers’, repairers’ and similar liens
arising or incurred pursuant to statute or in the Ordinary Course of Business;
(iv) zoning, entitlement and other land use and environmental regulations by any
Governmental Body provided that any violations of such regulations have not and
do not materially and adversely affect the value of such property as it is being
used as of the time of determination; (v) title of a lessor under a capital or
operating lease; (vi) Liens in favor of a banking institution arising as a
matter of Law encumbering deposits (including rights of set-off) that are within
the general parameters customary in the banking industry, provided that such
Liens do not secure any Indebtedness other than Indebtedness solely in respect
of Assumed Liabilities, fees, uncollected items, expenses and other routine
liabilities incurred in connection with the ordinary course administration and
operation of the Sellers’ banking accounts with such institutions; (vii) Liens
provided under the Exit Credit Documents; (viii) Liens permitted by clauses (e),
(f), (g) (provided such Liens do not materially impair the value of the property
which they encumber), (j), (k), (l)(i) and (ii), (q), (r), (s), (t), or (u) of
Section 7.01 of the Opco Credit Agreement (as in effect on the date hereof),
such provisions set forth in this clause (viii) being applicable to all Sellers
whether or not such Seller is a party to any of the Opco Loan Documents; and
(ix) Liens on the BofA Cash Collateral.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Plan” means the Joint Plan of Reorganization for Station Casinos, Inc. and its
Affiliated Debtors (Dated March 24, 2010) [Docket No. 1131] as the same may be
amended, in form and substance acceptable to Purchaser and the Required
Consenting Lenders, pursuant to which, inter alia,  the transactions
contemplated by this Agreement and the Propco Reorganization shall be
consummated and all Going Private Transaction Causes of Action (as defined in
the Plan) held by and among the Debtors, the non-Debtor Affiliates of the
Debtors, and their Estates (as defined in the Plan) shall be fully and finally
settled and released.

 

“Prepetition Secured Parties” means collectively, the Opco Agent, the Lenders,
the Hedge Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Opco Agent from time to time under, and as such terms
are defined in the Opco Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Products” means any and all products developed, manufactured, marketed or sold
by Sellers, whether work in progress or in final form.

 

“Propco” means FCP PropCo, LLC.

 

“Propco Assets” shall mean the following Assets and Properties as of the
Closing:

 

(a)                                  all Assets and Properties of the Propco
Entities; and

 

(b)                                 all Assets and Properties upon which Propco
holds a valid, perfected Lien, as described in more detail on
Schedule 1.1(b) (excluding any Assets and Properties not located on a Propco
Property and on which Propco’s Lien attaches to only an undivided percentage
interest in, and less than 100% of, such Assets and Properties).

 

For the avoidance of doubt, the characterization of any Assets and Properties as
Propco Assets pursuant to this Agreement is without prejudice to the rights of
any Person, in the event this Agreement is terminated, to dispute the title to
such Propco Assets or the extent to which such Propco Assets are in fact subject
to a valid and perfected Lien in favor of Propco.

 

“Propco Entities” means FCP MezzCo Parent, LLC, FCP MezzCo Parent Sub, LLC, FCP
MezzCo Borrower VII, LLC, FCP MezzCo Borrower VI, LLC, FCP MezzCo Borrower V,
LLC, FCP MezzCo Borrower IV, LLC, FCP MezzCo Borrower III, LLC, FCP MezzCo
Borrower II, LLC, FCP MezzCo Borrower I, LLC, and Propco.

 

“Propco Plan Support Agreement” means the Plan Support Agreement, dated as of
March 24, 2010 (as amended as of the date hereof and from time to time hereafter
in accordance with its terms), by and among the Mortgage Lenders, Deutsche Bank
AG and the Fertitta Parties (including the term sheet annexed as Attachment 1
thereto, as such term sheet may be amended from time to time in accordance with
the terms of such Plan Support Agreement and including all annexes to the term
sheet (the “Propco Term Sheet”).

 

“Propco Properties” means (i) Palace Station Hotel & Casino, (ii) Boulder
Station Hotel & Casino, (iii) Sunset Station Hotel & Casino, (iv) Red Rock
Casino Resort Spa, (v) the Wild Wild West Gambling Hall & Hotel, and (vi) Wild
Wild West Assemblage.

 

“Propco Reorganization” means the consummation of the transactions and entry
into the Contracts contemplated by the Propco Term Sheet, the Memorandum of
Understanding, entered into as of March 23, 2010 (the “MOU”), by and among the
Fertitta Parties, FC Investor LLC, Thomas Barrack, Jr., Colony Capital, LLC, and
the other parties thereto from time to time, each for the purposes and in the
capacities specified therein, the Settlement Agreement, entered into as of
March 24, 2010 (the “Settlement Agreement”), by and among the Mortgage Lenders,
the Mezz 1 Lenders, and the Junior CMBS Lenders (each as defined therein) (each
as may be amended from time to time), and the Plan to reorganize Propco,
including (a) the transfer of the Propco Properties to Purchaser or the
Subsidiaries of Purchaser designated by Purchaser and (b) the entry into the New
Propco Credit Agreement and the New Propco Land Loan Agreement and the funding
of the loans contemplated to be funded thereunder on the effective date of the
Plan, all with such changes as agreed to by Purchaser; provided that such
changes will not adversely affect the Lenders under the Opco Credit Agreement in
any material respect unless such change has been approved in writing by the
Required Consenting Lenders.  With respect to the confirmation, authorization or
approval by the Bankruptcy Court of the Propco Reorganization, the Plan, or any
other document or agreement that references the Propco Reorganization, the
parties hereto acknowledge and agree that any such confirmation, authorization
or approval by the Bankruptcy Court shall be limited to transactions respecting
the Debtors; provided that, the Bankruptcy Court shall not prohibit any
transactions included in the Propco Reorganization among non-Debtors. 
Notwithstanding the foregoing, to the extent that the terms of either the MOU or
the Settlement Agreement conflict with the terms of this Agreement, such
conflicting terms of the MOU and Settlement Agreement shall (except for purposes
of Section 4.4(l)) be disregarded

 

--------------------------------------------------------------------------------


 

for the purposes of this Agreement and shall not be included in the definition
of Propco Reorganization (other than for purposes of Section 4.4(l)).

 

“Public Software” means any Software that contains, or is derived in any manner
(in whole or in part) from, any Software that is distributed as free software,
open source software (e.g., Linux) or similar licensing or distribution models,
including Software licensed or distributed under any of the following licenses
or distribution models, or licenses or distribution models similar to any of the
following:  (i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(ii) the Artistic License (e.g., PERL); (iii) the Mozilla Public License;
(iv) the Netscape Public License; (v) the Sun Community Source License (SCSL);
(vi) the Sun Industry Standards License (SISL); (vii) the BSD License; and
(viii) the Apache License.

 

“Purchased Assets” means the assets set forth on Exhibits A-1, B-1 and C-1, as
modified pursuant to Section 2.6.

 

“Purchased Intellectual Property” means all intellectual property rights of
Sellers, including those arising from or in respect of the following:  (i) all
patents and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon (collectively, “Patents”), (ii) all trademarks, service marks, trade
names, service names, brand names, all trade dress rights, logos, internet
domain names and corporate names and general intangibles of a like nature,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof (collectively, “Marks”),
(iii) copyrights and registrations and applications therefor and works of
authorship, and mask work rights (collectively, “Copyrights”), and (iv) all
Software, Technology and Trade Secrets of Sellers.

 

“Purchaser” means FG Opco Acquisitions LLC, a Delaware limited liability
company, or any of its assignees permitted hereunder.

 

“Purchasing Entities” means the Purchaser, IP Holdco and any controlled
Affiliate of Purchaser designated pursuant to Section 2.1(c) or Section 2.2(c).

 

“Release” means any spilling, leaking, discharging, disposing, injecting,
leaching, dumping, emitting, escaping, seeping or dispersal, including the
migration through, into or upon any land, soil, surface water, groundwater or
indoor or outdoor air, of any Hazardous Materials.

 

“Required Consenting Lenders” has the meaning specified in the Opco Plan Support
Agreement.

 

“Seller Document” means any agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by any Seller in connection
with the consummation of the transactions contemplated by this Agreement.

 

“Sellers” means SCI, each of the Persons listed on Annex I and, other than for
purposes of Sections 2.1 through 2.6, Section 8.2 and Exhibits A-1 through C-2,
each of the Transferred Entities.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, and (iv) all documentation including
user manuals and other training documentation related to any of the foregoing.

 

“Subsidiary” means as to any Person, any other Person of which a majority of the
outstanding voting securities or other voting equity interests are owned,
directly or indirectly, through one or more intermediaries, or both, of such
first Person.

 

“Successful Bidder” has the meaning set forth in the Bidding Procedures Order.

 

--------------------------------------------------------------------------------


 

“Super Priority Notes” means “Super-Priority Notes” (if any) to be issued
pursuant to the New Propco Credit Agreement, which are described in the Opco
Term Sheet and shall be in form and substance satisfactory to Purchaser and the
holders thereof.

 

“Tax Authority” means any federal, state or local government, or agency,
instrumentality or employee thereof, charged with the administration of any law
or regulation relating to Taxes.

 

“Taxes” means (i) all federal, state, local or foreign taxes, charges or other
assessments, including all net income, gross receipts, capital, sales, use,
ad valorem, value added, transfer, live entertainment, gaming, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any taxing authority in connection with any item
described in clause (i) and (iii) any Liability of any Seller for the payment of
amounts with respect to payments of a type described in clauses (i) or (ii) as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or as a result of any obligation of any Seller under any Tax sharing
arrangement or Tax indemnity agreement.

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used or useful
in the design, development, reproduction, maintenance or modification of, any of
the Products.

 

“Texas Station Ground Lease Agreement” means the Agreement (Re Texas Ground
Lease), dated as of April 16, 2010, by and among Texas Gambling Hall &
Hotel, Inc., Texas Station, LLC, a wholly owned subsidiary of SCI, and certain
lenders as set forth on the signature pages thereto, without giving effect to
any amendment thereof not approved in accordance with Section 9.10 hereof.

 

“Trade Secrets” means confidential information, ideas, research and development,
compositions of matter, trade secrets, know-how, concepts, methods, processes,
formulae, manufacturing and production processes and techniques, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, business plans, marketing plans, business proposals, marketing
proposals, reports, data, mailing lists, business plans, drawings, functional
specifications and other proprietary information that derives independent
economic value from not being generally known to the public or to other Persons
who can obtain economic value from its disclosure or use; provided, however,
that Trade Secrets shall not include customer lists, databases, history and
other information related to customers.

 

“Transaction Data” means, in each case with respect to an Included Property or a
Propco Property, all data and information, and associated hardware used in the
ordinary course of business by any of such casinos, and includes, but is not
limited to, data relating to player tracking systems, slot and table games
accounting systems, hotel reservations systems and ticket-in/ticket-out systems
and all other transaction-based systems; identification of all vendors and
existing Contracts (which may be redacted to exclude price or other sensitive
information which a Seller is contractually prohibited from disclosing); all
“Front of house ops systems” such as:  casino accounting, cage and count;
franchising and merchandising operation systems; performance management (live,
syndicated, televised, pay-per-view); value-added guest services systems (Wi-Fi,
guest internet, lodgenet, pay-per-view, telephone); convention and conference
contract development & management systems; safety, security, surveillance
systems and CCTV infrastructure, hotel marketing and reservation channels
(including call centers, internet, interfaces with external travel brokers),
point of sale, kitchen and restaurant management systems; insurance contracts
with third-parties; payroll

 

--------------------------------------------------------------------------------


 

accounting systems; and all inventory tracking systems, master item lists and
similar information.  Any reference to “systems” above means data within such
systems, but does not include Software.

 

“Transferred Entities” means the Persons listed in Item 7 of Exhibit A-1.

 

“Voteco” has the meaning set forth in the Propco Term Sheet.

 

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.

 

1.2                                 Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:

 

Term

 

Section

Acquired Entity

 

5.8(c)

Agreement

 

Preamble

Allocation Schedule

 

13.3

Antitrust Division

 

9.4(a)

Antitrust Laws

 

9.4(b)

Assumption Motion

 

9.9(b)

Balance Sheet

 

5.4

Balance Sheet Date

 

5.4

Bankruptcy Case

 

Recitals

Bankruptcy Code

 

Recitals

Bankruptcy Court

 

Recitals

Cash Purchase Price

 

3.1

Closing

 

4.1

Closing Date

 

4.1

COBRA

 

5.13(f)

Competing Bid

 

8.1

Copyrights

 

1.1 (in Purchased Intellectual Property definition)

Cure Amounts

 

9.9(b)

Debtor Contracts

 

9.9(a)

Directors

 

9.4(a)

Employee Benefit Plans

 

5.13(a)

Excess AMT Amount

 

1.1 (in Confirmation Order definition)

Excluded Assets

 

2.4

Excluded Liabilities

 

2.5

Exhibit A Purchased Assets

 

2.1(a)

Exhibit A Assumed Liabilities

 

2.1(b)

Exhibit B Purchased Assets

 

2.2(a)

Exhibit B Assumed Liabilities

 

2.2(b)

Exhibit C Purchased Assets

 

2.3(a)

Exhibit C Assumed Liabilities

 

2.4(b)

Financial Statements

 

5.4

FTC

 

9.4(a)

GACC

 

9.4(a)

Gaming Entities

 

9.4(a)

JPM

 

9.4(a)

Line Items

 

5.4(b)

Marks

 

1.1 (in Purchased Intellectual Property definition)

Material Contracts

 

5.12(a)

Minimum FG/JPM/GACC Directors

 

9.4(a)

MOU

 

1.1 (in Plan definition)

New Individual Applicant

 

9.4(a)

Opco Term Sheet

 

1.1 (in Opco Plan Support Agreement definition)

 

--------------------------------------------------------------------------------


 

NIGC

 

1.1 (in Gaming Authorities definition)

Owned Properties

 

5.9

Owned Software

 

5.11(a)

Parent Statements

 

5.4(b)

Patents

 

1.1 (in Purchased Intellectual Property definition)

Personal Property Leases

 

5.10

Pre-Closing Required O&M Licensees

 

9.4(a)

Propco Term Sheet

 

1.1 (in Propco Plan Support Agreement definition)

Previously Licensed Individuals

 

9.4(a)

Purchaser Documents

 

7.2

Purchaser Plans

 

10.2(a)

Qualified Plans

 

5.13(c)

Real Property Leases

 

5.9

SCI

 

Preamble

Seller Contract

 

2.6(a)

Seller Excess AMT Election Period

 

1.1 (in Confirmation Order definition)

Seller Properties

 

5.9

Sellers

 

Preamble

Settlement Agreement

 

1.1 (in Plan definition)

Super Priority Notes Election

 

3.1

Super Priority Notes Principal Amount

 

3.1

Termination Date

 

4.4(a)

Transferred Employees

 

10.1(a)

Transferred Equity Interest

 

Exhibit A-1

Transfer Taxes

 

13.1

Voteco Owners

 

9.4(a)

Wild Wild West Assemblage

 

Exhibit B-1

 

1.3                                 Other Definitional and Interpretive Matters.

 

(a)                                  Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

(i)                                     Calculation of Time Period.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.  If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.

 

(ii)                                  Dollars.  Any reference in this Agreement
to $ shall mean U.S. dollars.

 

(iii)                               Exhibits/Schedules.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any matter or
item disclosed on one schedule shall be deemed to have been disclosed on each
other schedule with respect to which the relevance of such disclosure to such
other Schedule is readily apparent on the face of such disclosure.  Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall be defined as set forth in this Agreement.

 

(iv)                              Gender and Number.  Any reference in this
Agreement to gender shall include all genders, and words imparting the singular
number only shall include the plural and vice versa.

 

(v)                                 Headings.  The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.  All references in this Agreement to any “Section” or “Article” are
to the corresponding Section or Article, respectively, of this Agreement unless
otherwise specified.

 

--------------------------------------------------------------------------------


 

(vi)                              Herein.  The words such as “herein,”
“hereinafter,” “hereof,” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires.

 

(vii)                           Including.  The word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

(viii)                        Performance.  References in Article V, Article VI,
and Article VII to “performance hereof,” “performance of this Agreement,” “
consummation of the transactions contemplated hereby,” “consummation of the
transactions contemplated by this Agreement” or similar references shall include
the transfer and sale of all of the Assets and Properties that could constitute
Purchased Assets (without giving effect to Section 2.6) and the assumption of
all of the Liabilities that could constitute Assumed Liabilities (without giving
effect to Section 2.6).

 

(b)                                 The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 

ARTICLE II

 

PURCHASE AND SALE OF ASSETS;
ASSUMPTION OF LIABILITIES

 

2.1                                 Exhibit A Purchased Assets and Assumed
Liabilities.

 

(a)                                  Purchase and Sale of Assets.  On the terms
and subject to the conditions set forth in this Agreement, at the Closing,
Purchaser shall purchase, acquire and accept from Sellers free and clear of all
Liens (other than Permitted Exceptions) and Sellers shall sell, transfer,
assign, convey and deliver to Purchaser free and clear of all Liens (other than
any Permitted Exceptions) all of the Assets and Properties set forth on
Exhibit A-1 hereto (the “Exhibit A Purchased Assets”).

 

(b)                                 Assumption of Liabilities.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, Purchaser
shall assume, effective as of the Closing, and shall timely perform and
discharge in accordance with their respective terms, the Liabilities of Sellers
set forth on Exhibit A-2 hereto (the “Exhibit A Assumed Liabilities”).

 

(c)                                  Purchasing Entities.  Notwithstanding the
foregoing, Purchaser shall have the right to designate a controlled Affiliate to
purchase the Exhibit A Purchased Assets, and to assume, perform and discharge
the Exhibit A Assumed Liabilities, in each case, subject to the collateral
designations set forth on the Exhibits A-1 and A-2.

 

2.2                                 Exhibit B Purchased Assets and Assumed
Liabilities.

 

(a)                                  Purchase and Sale of Assets.  On the terms
and subject to the conditions set forth in this Agreement, at the Closing,
Purchaser shall purchase, acquire and accept from Sellers free and clear of all
Liens (other than Permitted Exceptions) and Sellers shall sell, transfer,
assign, convey and deliver to Purchaser free and clear of all Liens (other than
any Permitted Exceptions) all of the Assets and Properties set forth on
Exhibit B-1 hereto (the “Exhibit B Purchased Assets”).

 

(b)                                 Assumption of Liabilities.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, Purchaser
shall assume, effective as of the Closing, and shall timely perform and
discharge in accordance with their respective terms, the Liabilities of Sellers
set forth on Exhibit B-2 hereto (the “Exhibit B Assumed Liabilities”).

 

--------------------------------------------------------------------------------


 

(c)                                  Purchasing Entities.  Notwithstanding the
foregoing, Purchaser shall have the right to designate a controlled Affiliate to
purchase the Exhibit B Purchased Assets, and to assume, perform and discharge
the Exhibit B Assumed Liabilities, in each case, subject to the collateral
designations set forth on the Exhibits B-1 and B-2.

 

2.3                                 Exhibit C Purchased Assets and Assumed
Liabilities.

 

(a)                                  Purchase and Sale of Assets.  On the terms
and subject to the conditions set forth in this Agreement, at the Closing, IP
Holdco shall purchase, acquire and accept from Sellers free and clear of all
Liens (other than Permitted Exceptions) and Sellers shall sell, transfer,
assign, convey and deliver to IP Holdco free and clear of all Liens (other than
any Permitted Exceptions) all of the Assets and Properties set forth on
Exhibit C-1 hereto (the “Exhibit C Purchased Assets”).

 

(b)                                 Assumption of Liabilities.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, IP Holdco
shall assume, effective as of the Closing, and shall timely perform and
discharge in accordance with their respective terms, the Liabilities of Sellers
set forth on Exhibit C-2 hereto (the “Exhibit C Assumed Liabilities”).

 

2.4                                 Excluded Assets.  Nothing contained in this
Agreement shall be deemed to sell, transfer, assign or convey the Assets and
Properties of the Sellers set forth on Schedule 2.4 hereto (the “Excluded
Assets”), and Sellers shall retain all right, title and interest to, in and
under the Excluded Assets.

 

2.5                                 Excluded Liabilities.  Notwithstanding
anything in this Agreement to the contrary, none of the Purchasing Entities
shall assume or be liable for or be obligated to pay, perform or discharge any
of the Liabilities set forth on Schedule 2.5 hereto (the “Excluded Liabilities”)
and none of such Liabilities shall be Assumed Liabilities.

 

2.6                                 Modifications to Assets and Liabilities.

 

(a)                                  Within 20 days after the date hereof, the
Sellers shall provide the Purchaser with a schedule of any Contract to which any
Seller is a party or by which any Seller is bound or to which any Transferred
Entity is a party or by which any Transferred Entity is bound (each a “Seller
Contract”).  Such schedule shall include any outstanding monetary amounts
(including any Cure Amounts) due, or anticipated to be due as of Closing (which
the Sellers shall assume for purposes of creating the schedules contemplated by
this Section 2.6(a) to be January 3, 2011 or such other date mutually agreed to
by Sellers, on the one hand, and Purchaser, on the other hand).  No later than
30 days prior to the Auction Date, Sellers shall provide Purchaser with an
updated schedule.  No later than three Business Days prior to the Auction Date,
Purchaser shall provide Sellers with a list of all Seller Contracts that as of
such date Purchaser has determined shall be included in the Purchased Assets (it
being understood and agreed that nothing in this Section 2.6(a) shall limit
Purchaser’s ability to modify such determination, including designating any such
Seller Contracts or any other Seller Contracts as Excluded Assets or designating
Seller Contracts previously designated as Excluded Assets as Purchased Assets in
accordance with Section 2.6(b)).

 

(b)                                 At any time and from time to time prior to
the date of the Confirmation Hearing, Purchaser may, without the approval of the
Sellers, (i) designate any Assets and Properties of Sellers as Excluded Assets
and (ii) designate any Excluded Assets as Purchased Assets; provided, that each
Seller shall give notice to all applicable parties as required by Law with
respect to any Seller Contract that is subsequently designated as a Purchased
Asset.  In connection with each such designation, Purchaser shall provide to
Sellers such modifications to Exhibits A-1, B-1 and C-1 and Schedule 2.4
required in order to reflect such designation; provided, however, that after the
date hereof Purchaser may not designate as an Excluded Asset any Assets and
Properties that would otherwise be an Exhibit A Purchased Asset or an Exhibit C
Purchased Asset without the prior written consent of the Required Consenting
Lenders (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, further, that the consent of the Required Consenting Lenders
shall not be required for such designation if a Person has a valid and

 

--------------------------------------------------------------------------------


 

perfected Lien on such Assets and Properties that is senior to the Lien of the
Opco Agent granted pursuant to the Opco Loan Documents (as in effect on the date
hereof) on such Assets and Properties.

 

(c)                                  At any time and from time to time prior to
the date of the Confirmation Hearing, Purchaser may amend Schedule 2.5 (without
the approval of any Seller or Required Consenting Lender) to (i) add any
Liabilities of Sellers as Excluded Liabilities or (ii) to remove any Liabilities
of Sellers as Assumed Liabilities, in any written notice or notices delivered to
Sellers; provided; however, that nothing in this Section 2.6(c) shall modify the
consent rights of the Required Consenting Lenders as provided in
Section 2.6(b) with respect to any Liability that can only be assumed if Assets
and Properties of any Seller must be acquired to assume such Liability.

 

(d)                                 Notwithstanding any allocation set forth in
Exhibits A-1 and B-1 hereto between New Propco (or its Subsidiaries) and New
Opco (or its Subsidiaries) in respect of (i) information relating to customer
play, purchases and activities at any properties of Sellers or Propco, (ii) all
company-wide Business Information (whether in print, digital computerized or
electronic form) that is not confidential as between one or more of the Included
Properties and the Propco Properties, or (iii) current or new licenses for
Software or other Intellectual Property that are (x) owned by third parties
(e.g., parties other than Sellers, the Propco Entities or their Affiliates) and
(y) used by both Sellers and by the Excluded Opco Entities or the Propco
Entities in the operation of the Propco Properties, Purchaser may, in its
discretion, elect to transfer all such information or licenses to IP Holdco;
provided, that (x) customer database information described in clause (i) and the
company-wide Business Information in clause (ii), shall only be transferred in
its entirety as to both New Propco and New Opco and (y) Purchaser shall make any
such elections under clause (i), (ii) or (iii) in a manner that applies equally
to New Propco and New Opco and does not discriminate unfairly as between them),
subject to the delivery of the licenses contemplated by Section 4.2(c).

 

(e)                                  Purchaser shall provide prompt written
notice to the Opco Agent of any designations made by Purchaser pursuant to
Section 2.6(b) or (c) with respect to Exhibit A Purchased Assets, Exhibit C
Purchased Assets, Exhibit A Assumed Liabilities and Exhibit C Assumed
Liabilities.

 

2.7                                 Unassignable Assets and Properties; Further
Conveyances and Assumptions.

 

(a)                                  In the event that the Closing proceeds
without the sale, transfer, assignment, conveyance or delivery of any Contract
or Permit that would otherwise be a Purchased Asset of any non-Debtor Seller
that is not capable of being sold, transferred, assigned, conveyed or delivered
in the absence of the consent, approval, waiver, agreement or action of any
other Person or Governmental Body without conflicting with, violating,
constituting a default under or breaching such Contract or Permit such Contract
or Governmental Permit, then following the Closing, the Sellers shall use their
reasonable best efforts to obtain promptly such consents, approvals, waivers,
agreements, or actions; provided, however, that neither Seller nor Purchaser nor
any of their Affiliates shall be required to expend money, commence or
participate in any litigation, offer or grant any accommodation or undertake any
obligation or Liability, in each case financial or otherwise to any third party
or Governmental Body.  Pending such consent, approval, waiver, agreement or
action, the parties shall reasonably cooperate with each other to find and enter
into mutually agreeable arrangements (to the extent any such arrangements are
feasible) to provide the parties the economic (taking into account Tax costs and
benefits) and operational equivalent, to the extent permitted, of obtaining such
consent, approval, waiver, agreement or action and the performance by Purchaser
of the obligations thereunder.  Once consent, approval, waiver, agreement or
action for the sale, transfer, assignment, conveyance or delivery of any such
Contract or Permit not sold, transferred, assigned, conveyed or delivered at the
Closing is obtained, the applicable Seller shall sell, assign, transfer, convey
and deliver such Contract or Permit to Purchaser or the applicable Purchasing
Entity at no additional cost to Purchaser or the applicable Purchasing Entity. 
To the extent that any such Contract or Permit cannot be transferred following
the Closing pursuant to this Section 2.7(a), then Purchaser and Seller shall
cooperate reasonably in an effort to find and enter into mutually agreeable
arrangements (to the extent such arrangements are feasible) to provide the
parties the economic (taking into account Tax costs and benefits) and
operational equivalent, to the extent permitted, of obtaining such consent,
approval, waiver, agreement or action and the performance by Purchaser of the
obligations thereunder.  The applicable Seller shall hold

 

--------------------------------------------------------------------------------


 

in trust for and pay to Purchaser or the applicable Purchasing Entity promptly
upon receipt thereof, all income, proceeds and other monies received by such
Seller or an Affiliate thereof in respect of Purchaser’s performance of any such
Contract, or Permit (net of any Transfer Taxes and any other costs imposed upon
Seller) in connection with the arrangements under this Section 2.7(a).

 

(b)                                 From and after the date of the entry of the
Confirmation Order, Sellers shall, or shall cause their Affiliates to, make
available to the Purchasing Entities, to the extent permitted by Law, such data
in personnel records of Transferred Employees as is reasonably necessary for the
Purchasing Entities to transition such employees into their records.

 

(c)                                  From time to time following the Closing,
Sellers and the Purchasing Entities shall, and shall cause their respective
Affiliates to, execute, acknowledge and deliver all such further conveyances,
notices, assumptions, releases and acquaintances and such other instruments, and
shall take such further actions, as may be reasonably necessary or appropriate
to assure fully to the Purchasing Entities and their respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to the Purchasing Entities under
this Agreement to assure fully to Sellers and their Affiliates and their
successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by the Purchasing Entities under this Agreement, and to
otherwise make effective the transactions contemplated hereby.

 

2.8                                 Bulk Sales.  Each non-Debtor Seller shall
provide Purchaser with reasonable assurance of payment of all sums under NRS
244.335 and 244.3352 and comply with NRS 360.525 and 612.695 and any “bulk
sales” Laws (including any requirement for Purchaser or Seller to withhold any
amount from payment of the Cash Purchase Price) that are or may be applicable to
the sale of the Purchased Assets of such Seller pursuant to this Agreement if
Purchaser directs such Seller to comply with such laws, provided that Purchaser
provides such notice no later than the Auction Date.

 

ARTICLE III

 

CONSIDERATION

 

3.1                                 Consideration.  The aggregate consideration
for the Purchased Assets shall be (a) an amount in cash equal to $317 million,
less the Excess AMT Amount, if any, less the Super Priority Notes Principal
Amount, plus the Gun Lake Reimbursement proceeds in excess of $20 million (the
“Cash Purchase Price”), (b) $430 million in aggregate principal amount of Opco
Term Loans less the Gun Lake Reimbursement proceeds in excess of $20 million,
(c) $25 million in aggregate principal amount of Landco Loans, (d) if Purchaser
elects to pay the Excess Cash Shortfall Amount that would otherwise be required
for the Opco Agent or the Prepetition Secured Parties, as the case may be, to
receive cash payments in an amount equal to the Cash Purchase Price by issuing
up to $43 million in aggregate principal amount of Super Priority Notes by
delivering to Sellers one Business Day prior to the Closing written notice (the
“Super Priority Notes Election”) of such election and the principal amount of
Super Priority Notes to be issued (the “Super Priority Notes Principal Amount”),
Super Priority Notes in aggregate principal amount equal to the Super Priority
Principal Amount, and (e) the assumption of the Assumed Liabilities.

 

3.2                                 Payment of Cash Purchase Price.

 

(a)                                  Sellers hereby direct the Purchaser to pay
the Cash Purchase Price directly to the Prepetition Secured Parties or to the
Opco Agent, as the Opco Agent shall direct by written instruction delivered to
Purchaser at least five Business Days prior to the Closing, and agree that the
Cash Purchase Price, when so paid, shall (i) discharge Purchaser’s obligations
to pay such amounts directly to Sellers and (ii) shall constitute value given in
exchange for the transfers of Purchased Assets hereunder.

 

(b)                                 On the Closing Date, Purchaser shall pay the
Cash Purchase Price to the Prepetition Secured Parties or to the Opco Agent, as
the Opco Agent shall direct by written instruction delivered to Purchaser at
least five Business Days prior to the Closing, pursuant to the Plan, which shall
be paid by wire transfer of immediately available funds into an account
designated by the Opco Agent,

 

--------------------------------------------------------------------------------


 

provided that Purchaser may deliver or cause to be delivered to the Prepetition
Secured Parties Excess Cash and Gun Lake Reimbursement to pay a portion of the
Cash Purchase Price (or offset a portion of the Cash Purchase Price with such
Excess Cash and Gun Lake Reimbursement).

 

ARTICLE IV

 

CLOSING AND TERMINATION

 

4.1                                 Closing Date.  Subject to the satisfaction
of the conditions set forth in Sections 11.1, 11.2 and 11.3 hereof (or the
waiver thereof by the party entitled to waive that condition), the closing of
the purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II hereof (the “Closing”) shall take place
at the offices of Milbank, Tweed, Hadley & McCloy LLP located at 601 S. Figueroa
St., Suite 3000, Los Angeles, CA 90017 or at such other place as the parties may
designate in writing) at 10 a.m. (Pacific time) on the date that is three
Business Days following the satisfaction or waiver of the conditions set forth
in Article XI (other than conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions),
unless another time or date, or both, are agreed to in writing by the parties
hereto.  The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.”  Unless otherwise agreed by the parties in
writing, the Closing shall be deemed effective and all right, title and interest
of Sellers to be acquired by Purchaser (or any Purchasing Entity) hereunder
shall be considered to have passed to Purchaser (or any Purchasing Entity) as of
12:01 a.m. (Pacific time) on the Closing Date.

 

4.2                                 Deliveries by Sellers.  At the Closing,
Sellers shall deliver to Purchaser and the applicable Purchasing Entity:

 

(a)                                  duly executed bills of sale in the form and
substance reasonably satisfactory to the Purchaser, the Required Consenting
Lenders and Sellers;

 

(b)                                 duly executed assignment and assumption
agreements in the form and substance reasonably satisfactory to the Purchaser,
the Required Consenting Lenders and Sellers and duly executed assignments of the
U.S. and state trademark registrations and applications included in the
Purchased Intellectual Property, in a form suitable for recording in the U.S.
Patent and Trademark Office and the applicable Secretary of State offices, and
general assignments of all other Purchased Intellectual Property;

 

(c)                                  (i) all duly executed agreements required
to form, effectuate and commence the activities of IP Holdco, (ii) a duly
executed license among IP Holdco and New Opco and each of its Subsidiaries,
pursuant to which IP Holdco grants to New Opco and each of its Subsidiaries a
perpetual, worldwide license in and to all Purchased Intellectual Property owned
by IP Holdco, as further set forth therein; (iii) a duly executed license among
IP Holdco and New Propco and each of its Subsidiaries (other than New Opco and
each of its Subsidiaries), pursuant to which IP Holdco grants to such designee a
perpetual, worldwide license in and to all Purchased Intellectual Property owned
by IP Holdco, as further set forth therein; and (iv) all other agreements, duly
executed, that are necessary or desirable to confirm and validate the rights of
New Opco, New Propco and IP Holdco with respect to their respective ownership of
or right to use any Purchased Intellectual Property;

 

(d)                                 special warranty or grant bargain sale deeds
in proper statutory form for recording and otherwise in form and substance
reasonably satisfactory to Purchaser conveying good and marketable title to the
Owned Property, free and clear of all Liens (other than Permitted Exceptions);

 

(e)                                  a duly executed State of Nevada Declaration
of Value in the form and substance reasonably satisfactory to the Purchaser, the
Required Consenting Lenders and Sellers;

 

(f)                                    certificates of title or origin (or like
documents) with respect to any vehicles or other equipment included in the
Purchased Assets for which a certificate of title or origin is required in order
to transfer title;

 

--------------------------------------------------------------------------------


 

(g)                                 an assignment and assumption agreement, in
recordable form, with respect to each of the Real Property Leases, duly executed
by the applicable Seller and in form and substance reasonably satisfactory to
Purchaser; and

 

(h)                                 all other instruments of conveyance and
transfer, in form and substance reasonably acceptable to Purchaser, as may be
necessary to convey the Purchased Assets to the applicable Purchasing Entity.

 

4.3                                 Deliveries by Purchaser.  At the Closing,
Purchaser or the applicable Purchasing Entity shall deliver to Sellers:

 

(a)                                  the Cash Purchase Price, in immediately
available funds paid directly to the Prepetition Secured Parties;

 

(b)                                 duly executed assignment and assumption
agreements in the form and substance reasonably acceptable to the Purchaser, the
Required Consenting Lenders and Sellers;

 

(c)                                  a duly executed State of Nevada Declaration
of Value in the form and substance reasonably acceptable to the Purchaser, the
Required Consenting Lenders and Sellers; and

 

(d)                                 such other documents, instruments and
certificates as Sellers may reasonably request to document the assumption of the
Assumed Liabilities by the applicable Purchasing Entity.

 

4.4                                 Termination of Agreement.  This Agreement
may be terminated prior to the Closing as follows:

 

(a)                                  by Purchaser or Sellers, if the effective
date of the Plan and the Closing have not occurred by the close of business on
January 3, 2011 (such date, as extended pursuant to clauses (i), (iii) or
(iv) of this paragraph (a), the “Termination Date”); provided, however, that
(i) the Purchaser may, for any reason or no reason, by delivering written notice
to Sellers at least five Business Days prior to the Termination Date, extend the
Termination Date one or more times to no later than March 31, 2011, (ii) if the
effective date of the Plan or the Closing shall not have occurred on or before
the Termination Date due solely to a material breach of any representations,
warranties, covenants or agreements contained in this Agreement by Purchaser or
any Seller, then the Purchaser (if Purchaser is the breaching party) or the
Sellers (if any Seller is a breaching party) may not terminate this Agreement
pursuant to this Section 4.4(a) unless such material breach has been cured and a
period of time beyond January 3, 2011 has passed that is equal to the time such
breach was ongoing; (iii) if all of the conditions set forth in Article XI
(other than conditions that by their nature are to be satisfied on the Closing
Date and with respect to which no facts or circumstances exist that would cause
such conditions not to be satisfied on the Closing Date) are satisfied or have
been waived as of the Termination Date other than the condition set forth in
Section 11.3(e)(i), then the Termination Date shall automatically extend to
March 31, 2011; and (iv) if all of the conditions set forth in Article XI (other
than (x) conditions that by their nature are to be satisfied on the Closing and
with respect to which no facts or circumstances exist that would cause such
conditions not to be satisfied on the Closing Date or (y) the condition set
forth in Section 11.3(e)(i)) are satisfied or have been waived as of the
Termination Date, other than Section 11.3(d), solely because the Confirmation
Order is subject to appeal by a U.S. federal Governmental Body, then the
Termination Date shall automatically extend to June 30, 2011; provided, further
that if the Termination Date is extended pursuant to this clause (iv) the
Sellers shall, at the written direction of the Opco Agent, terminate this
Agreement at any time after March 31, 2011 if the Confirmation Order remains
subject to appeal by a U.S. federal Governmental Body as of the date of
termination of this Agreement, provided that the Opco Agent (at the direction of
the Required Consenting Lenders) has delivered to Purchaser and SCI a written
direction notice to terminate this Agreement at least 10 days prior to the date
of such termination (which notice may be provided to Purchaser and SCI prior to
March 31, 2011 and upon the expiration of the notice period this Agreement shall
be deemed to have been terminated without the necessity of any further action or
notice); provided, however, that Sellers shall not terminate this Agreement, and
such written direction of the Opco Agent

 

--------------------------------------------------------------------------------


 

shall have no further force and effect, if prior to the date of such termination
Purchaser has waived as a condition to Closing the existence of such appeal.

 

(b)                                 by mutual written consent of Sellers,
Purchaser and the Required Consenting Lenders;

 

(c)                                  by Purchaser, if any of the conditions to
the obligations of Purchaser set forth in Section 11.1 or 11.3 shall have become
incapable of fulfillment (including the condition to closing in Section 11.3(i))
other than as a result of a breach by Purchaser of any covenant or agreement
contained in this Agreement, and such condition is not waived by Purchaser;

 

(d)                                 by Sellers, if any condition to the
obligations of Sellers set forth in Section 11.2 or 11.3 shall have become
incapable of fulfillment (including the condition to closing in Section 11.3(i))
other than as a result of a breach by any Seller of any covenant or agreement
contained in this Agreement, and such condition is not waived by Sellers;

 

(e)                                  by Purchaser, if there shall be a breach by
any Seller of any representation, warranty, covenant or agreement contained in
this Agreement which would result in a failure of a condition set forth in
Section 11.1 or 11.3 and which breach cannot be cured or has not been cured by
the earlier of (i) forty-five (45) Business Days after the giving of written
notice by Purchaser to Sellers of such breach and (ii) the Termination Date;

 

(f)                                    by Sellers, if there shall be a breach by
Purchaser of any representation, warranty, covenant or agreement contained in
this Agreement which would result in a failure of a condition set forth in
Section 11.2 or 11.3 and which breach cannot be cured or has not been cured by
the earlier of (i) forty-five (45) Business Days after the giving of written
notice by Sellers to Purchaser of such breach and (ii) the Termination Date;

 

(g)                                 by Sellers or Purchaser if there shall be in
effect a final nonappealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; it being agreed that the parties hereto
shall promptly appeal any adverse determination which is not nonappealable (and
pursue such appeal with reasonable diligence subject to the conditions and terms
of this Agreement);

 

(h)                                 by Purchaser or Sellers if the Bankruptcy
Court has not entered the Confirmation Order on or prior to October 31, 2010;
provided that, if the Confirmation Order includes a finding that there is an
Excess AMT Amount, the Seller Excess AMT Election Period has not expired and the
Opco Agent has not made an election to adjust the Cash Purchase Price by the
Excess AMT Amount, such date shall be extended to the date on which the Seller
Excess AMT Election Period expires;

 

(i)                                     by Purchaser, if the Bankruptcy Court
has not approved the Bidding Procedures Order and an Order approving the MLCA on
or prior to June 10, 2010;

 

(j)                                     by Purchaser or Sellers, if a Person
other than Purchaser is selected as the Successful Bidder and Purchaser’s bid is
not selected as the Alternate Bid;

 

(k)                                  by Purchaser or Sellers, if a Person other
than Purchaser is selected as the Successful Bidder by the Opco Debtors (as
defined in the Bidding Procedures Order) and Purchaser’s bid is selected as the
Alternate Bid and the Alternate Bid Expiration Date has occurred, all in
accordance with the Bidding Procedures Order;

 

(l)                                     by Purchaser, at any time prior to
June 21, 2010, if Purchaser is not satisfied with its tax diligence of the tax
consequences of the transactions contemplated under this Agreement and the Plan;
or

 

--------------------------------------------------------------------------------


 

(m)                               by Purchaser or Sellers if the Opco Plan
Support Agreement has terminated (other than by reason of termination under
Section 2.1(b) thereof).

 

4.5                                 Procedure Upon Termination.  In the event of
termination and abandonment by Purchaser or Sellers, or both, pursuant to
Section 4.4, written notice thereof shall forthwith be given to the other party
or parties, and this Agreement shall terminate, and the purchase of the
Purchased Assets hereunder shall be abandoned, without further action by
Purchaser or Sellers.  If this Agreement is terminated as provided herein each
party shall redeliver all documents, work papers and other material of any other
party relating to the transactions contemplated hereby, whether so obtained
before or after the execution hereof, to the party furnishing the same.

 

4.6                                 Effect of Termination.  (a) In the event
that this Agreement is validly terminated as provided herein, then except with
respect to this Section 4.6 and Section 8.3, each of the parties shall be
relieved of its duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to
Purchaser or Sellers.

 

(b)                                 Nothing in this Section 4.6 shall relieve
Purchaser or Sellers of any liability for a breach of this Agreement prior to
the date of termination.  The damages recoverable by the non-breaching party
shall include all attorneys’ fees reasonably incurred by such party in
connection with the transactions contemplated hereby.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES
OF SELLERS

 

The Sellers hereby represent and warrant to Purchaser that (it being understood
that the term Sellers for purposes of this Article V excludes the Excluded Opco
Entities):

 

5.1                                 Organization and Good Standing.  Each Seller
is a corporation or limited liability company duly incorporated, organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of its organization or formation and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now
conducted.  Each Seller is duly qualified or authorized to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which it owns or leases real property and each other jurisdiction in which
the conduct of its business or the ownership of its properties requires such
qualification or authorization, except where the failure to be so qualified,
authorized or in good standing has not had and would not reasonably be expected
to have, individually or in the aggregate, an Opco Material Adverse Effect.

 

5.2                                 Authorization of Agreement.  Except for such
authorization as is required by the Bankruptcy Court (as hereinafter provided
for), each Seller has all requisite power, authority and legal capacity to
execute, deliver and perform this Agreement and has all requisite power,
authority and legal capacity to execute, deliver and perform the Seller
Documents, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and the Seller Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized and
requires no other approvals by each Seller.  This Agreement has been, and each
of the Seller Documents will be at or prior to the Closing, duly and validly
executed and delivered by the Sellers party thereto and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
the entry of the Confirmation Order and the 363 Sale Orders) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of the Sellers party
thereto enforceable against such Sellers in accordance with their respective
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
and similar laws generally affecting creditors’ rights and remedies in the case
of non-Debtor Sellers, and subject, as to enforceability, to general principles
of equity, including principles of commercial reasonableness, good faith and
fair dealing (regardless of whether enforcement is sought in a proceeding at law
or in equity).

 

--------------------------------------------------------------------------------


 

5.3                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 5.3(a),
none of the execution, delivery or performance by any Seller of this Agreement
or the Seller Documents, the consummation of the transactions contemplated
hereby or thereby, or compliance by any Seller with any of the provisions hereof
or thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
consent, termination, cancellation or acceleration, or result in the loss of any
benefit or right, or result in the imposition of any Lien or the right to
exercise any rights, under any provision of (i) the articles of incorporation
and by-laws, certificate of formation or limited liability company agreement, or
comparable organizational documents of any Seller or Opco Joint Venture;
(ii) subject to entry of the Confirmation Order and the 363 Sale Orders, any
Contract or Permit to which any Seller or Opco Joint Venture is a party or by
which any of the properties or assets of any Seller is bound; (iii) subject to
entry of the Confirmation Order and the 363 Sale Orders, any Order of any
Governmental Body applicable to any Seller or Opco Joint Venture or any of the
properties or assets of such Seller or Opco Joint Venture as of the date hereof;
or (iv) subject to entry of the Confirmation Order and the 363 Sale Orders, any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations that have not had
and would not reasonably be expected to have, individually or in the aggregate,
an Opco Material Adverse Effect.

 

(b)                                 Except as set forth on Schedule 5.3(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to any Person or Governmental Body is required on
the part of any Seller in connection with the execution and delivery of this
Agreement or the Seller Documents, the compliance by any Seller with any of the
provisions hereof or thereof, the consummation of the transactions contemplated
hereby or thereby or the taking by such Seller of any other action contemplated
hereby or thereby, except for (i) compliance with the applicable requirements of
the HSR Act; (ii) the entry of the Confirmation Order, (iii) any approvals or
filing of notices required under the Gaming Laws; (iv) such consents, approvals,
orders, authorizations, permits, filings, declarations or registrations related
to, or arising out of, compliance with statutes, rules or regulations regulating
the consumption, sale or serving of alcoholic beverages or the possible renaming
or rebranding of the operations at the Business by the Purchaser subsequent to
the Closing; and (v) such other consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notifications, the failure of which to
obtain or make has not had and would not reasonably be expected to have,
individually or in the aggregate, an Opco Material Adverse Effect.

 

5.4                                 Financial Statements.  (a)     Sellers have
delivered to Purchaser copies of the unaudited combined balance sheets of the
Subsidiaries of SCI (excluding the Excluded Opco Entities, the Propco Entities
and any other Subsidiaries of SCI that are not Sellers (so long as equity
interests of such non-Seller Subsidiaries are not being transferred or sold
pursuant to this Agreement)) as at December 31, 2009 and March 31, 2010 (the
balance sheet at March 31, 2010 is referred to as the “Balance Sheet” and such
March 31, 2010 date is referred to as the “Balance Sheet Date”) and the related
combined statements of income of such Subsidiaries of SCI (excluding the
Excluded Opco Entities, the Propco Entities and any other Subsidiaries of SCI
that are not Sellers (so long as equity interests of such non-Seller
Subsidiaries are not being transferred or sold pursuant to this Agreement)) for
the 12-month period ended December 31, 2009 and the three month period ended
March 31, 2010 (such unaudited balance sheets and statements of income,
including the related notes and schedules thereto, are referred to herein as the
“Financial Statements”), in each case as attached hereto as Schedule 5.4(a).
Except as provided in the notes to such Financial Statements, each of the
Financial Statements has been prepared from books and records maintained in good
faith by such Subsidiaries of Sellers consistent with past practice and
consistent with the audited consolidated financial statements of SCI and its
Subsidiaries as at and for the year ended December 31, 2009 and present fairly
in all material respects the combined financial position and results of
operations of such Subsidiaries of Sellers (excluding the Excluded Opco
Entities, the Propco Entities and any other Subsidiaries of SCI that are not
Sellers (so long as equity interests of such non-Seller Subsidiaries are not
being transferred or sold pursuant to this Agreement)) as at the dates and for
the periods indicated therein, subject to customary audit adjustments and the
absence of complete notes.

 

--------------------------------------------------------------------------------


 

(b)                                 Sellers have delivered to Purchaser a
schedule of the following line items from the balance sheet of SCI as of
March 31, 2010, in each case as attached hereto as Schedule 5.4(b):  “Cash and
cash equivalents”, “Restricted cash”, “Receivables, net”, “Prepaid expenses”,
“Property and equipment, net”, “Other assets, net”, “Accounts payable”, “Accrued
expenses and other current liabilities” and “Other long-term liabilities, net”
(collectively the “Line Items”).  The Line Items are the end result of the
preparation of the financial statements of SCI as at and for the period ended
March 31, 2010. Those SCI financial statements (the “Parent Statements”) have
been prepared in accordance with GAAP from books and records maintained in good
faith by SCI consistent with past practice and consistent with the audited
consolidated financial statements of SCI and its Subsidiaries as at and for the
year ended December 31, 2009.  The Parent Statements are fairly stated in all
material respects in relation to the consolidated financial statements of SCI
and Subsidiaries as of and for the period ending March 31, 2010.  The Line Items
are fairly stated in all material respects in relation to the Parent Statements.

 

(c)                                  Notwithstanding the foregoing, the Sellers
make no representation or warranty in this Section 5.4 with respect to financial
data or other financial information of any Propco Entity or Propco Asset.

 

5.5                                 Operations Since Balance Sheet Date.  Except
as set forth on Schedule 5.5, since the Balance Sheet Date, there has been no
Opco Material Adverse Effect.

 

5.6                                 No Undisclosed Liabilities.  Except as set
forth on Schedule 5.6 or reflected on the Financial Statements, Sellers do not
have any Liabilities other than Liabilities not required to be disclosed on a
balance sheet prepared in accordance with GAAP, Liabilities incurred in the
Ordinary Course of Business since the Balance Sheet Date, Liabilities incurred
from the negotiation, drafting and performance of this Agreement, Excluded
Liabilities and Liabilities that have not had, or would not reasonably be
expected to have, individually or in the aggregate, an Opco Material Adverse
Effect.

 

5.7                                 Title to Purchased Assets.  Except as set
forth in Schedule 5.7, and other than the real property subject to the Real
Property Leases, intellectual property licensed to Sellers and the personal
property subject to the Personal Property Leases, Sellers have good, valid and
marketable title to each of the Purchased Assets, and Purchaser (and any
Purchasing Entity) will be vested with good, valid and marketable title to such
Purchased Assets, free and clear of all Liens, other than Permitted Exceptions,
to the fullest extent permissible under Section 363(f) of the Bankruptcy Code
and, with respect to any Purchased Assets owned by Sellers which are not Debtors
(as defined in the Plan), the Bankruptcy Court shall find in the Confirmation
Order that the assets will be transferred free and clear of all Liens except
Permitted Exceptions.

 

5.8                                 Taxes.  (a) Except as set forth on
Schedule 5.8(a), (i) Sellers have timely filed all Tax Returns required to be
filed with the appropriate Tax Authorities in all jurisdictions in which such
Tax Returns are required to be filed (taking into account any extension of time
to file granted or to be obtained on behalf of any Seller) and all Taxes shown
to be payable on such Tax Returns have been paid (ii) all Tax Returns filed by
Sellers are complete and accurate in all material respects; (iii) Sellers have
paid all material Taxes imposed on them or on the Purchased Assets by a
Governmental Body other than Taxes that are being contested in good faith and
for which adequate reserves have been provided in accordance with GAAP; (iv) all
Taxes required to be withheld by Sellers (including from employees of the
Business for income taxes and social security and other payroll Taxes) have been
collected or withheld, and either paid to the respective Tax Authorities, set
aside in accounts for such purpose, or accrued, reserved against and entered
upon the books of the Business; and (v) none of the Purchased Assets is properly
treated as owned by persons other than the applicable Seller for income Tax
purposes.

 

(b)                                 No transaction contemplated by this
Agreement is subject to withholding under Section 1445 of the Code.

 

(c)                                  Except as set forth on Schedule 5.8(c),
with respect to any Transferred Equity Interest or the equity interests in CV
PropCo, LLC, no issuer of any such equity interest or any Person in which such
issuer owns an equity interest (each, an “Acquired Entity”) has, at any time
since its formation

 

--------------------------------------------------------------------------------


 

through the Closing Date, been taxable as a corporation for federal income tax
purposes and no Acquired Entity has any liability for Taxes of another person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign Law).

 

(d)                                 With respect to any Transferred Equity
Interest, all Tax sharing arrangements and Tax indemnity arrangements with
relating to the issuer of any such equity interest or any Subsidiary of any such
issuer will terminate prior to the Closing Date and neither such issuer of a
Transferred Equity Interest nor any Subsidiary of any such issuer shall have any
liability thereunder on or after the Closing Date.

 

5.9                                 Real Property.  Schedule 5.9 sets forth a
complete list (including a description in reasonable detail and with dimensions
of the related real property) of (i) all real property and interests in real
property owned by Sellers and not included in the Propco Assets or set forth in
Exhibit B-1 hereto (individually, an “Owned Property” and collectively, the
“Owned Properties”), (ii) all real property and interests in real property
leased, subleased or otherwise occupied by Sellers as lessee or lessor and not
included in the Propco Assets or set forth in Exhibit B-1 hereto (individually,
a “Real Property Lease” and collectively, the “Real Property Leases”; the Owned
Properties and the Real Property Leases being referred to herein individually as
a “Seller Property” and collectively as the “Seller Properties”) as lessee or
lessor.  Sellers have good, valid and marketable fee simple title to each Owned
Property, free and clear of all Liens of any nature whatsoever except (A) Liens
set forth on Schedule 5.9 and (B) Permitted Exceptions.  To the Knowledge of
Sellers, no Seller has received any written notice of any default or event that
with notice or lapse of time, or both, would constitute a default by any Seller
under any of the Real Property Leases.

 

5.10                           Tangible Personal Property.  Schedule 5.10 sets
forth all leases of personal property (“Personal Property Leases”) involving an
annual payment in excess of $250,000 relating to personal property used by any
Seller in the Business or to which any Seller is a party or by which the
properties or assets of any Seller is bound.  No Seller has received any written
notice of any default or event that with notice or lapse of time or both would
constitute a default by any Seller under any of the Personal Property Leases.

 

5.11                           Intellectual Property; Software.

 

(a)                                  Schedule 5.11(a)(1) contains a list and
description of all registered Patents, Copyrights and Marks owned by Sellers,
and all applications to register the same owned by Sellers. 
Schedule 5.11(a)(2) contains a list and description of (i) all material Software
owned by Sellers or which Sellers purport to own (the “Owned Software”), and
(ii) all material Software not owned by Sellers which is licensed to Sellers or
currently used by Sellers.

 

(b)                                 Except as disclosed in Schedule 5.11(b),
with respect to Patents, Copyrights and Marks required to be disclosed in
Schedule 5.11(a)(1):  (i) all issued Patents, Copyrights and Marks are valid and
in force, and all applications to register any Patent, Copyright or Mark are
pending and in good standing, without challenge of any kind; and (ii) there are
no pending or, to the Knowledge of Sellers, threatened interferences,
re-examinations, oppositions or cancellation proceedings involving the Patents,
Copyrights and Marks.

 

(c)                                  Schedule 5.11(c) contains a list and
description of all material Intellectual Property Licenses that relate to any
Patents, Marks, Software or Copyrights used by Sellers.  No Seller has received
any written notice of any default or any event that with notice or lapse of
time, or both, would constitute a default under any material Intellectual
Property Licenses to which any Seller is a party or by which it is bound.

 

(d)                                 Except as set forth on Schedule 5.11(d),
(i) Sellers own all right, title and interest in and to, or have valid licenses
to use, all material Purchased Intellectual Property used by them in the
Ordinary Course of Business, except to the extent the failure to be the owner or
the valid licensee would not have, and would not be reasonably likely to have,
individually or in the aggregate, an Opco Material Adverse Effect; and
(ii) Sellers own all right, title and interest in and to all material Purchased
Intellectual

 

--------------------------------------------------------------------------------


 

Property developed or created by, or partly developed or created by, employees,
agents, consultants or contractors.  There is no material intellectual property
(other than the intellectual property set forth in subsections 5.11(d)(i) and
5.11(d)(ii) herein or that covered by an Intellectual Property license)
necessary for Sellers to conduct the Business as currently conducted or planned
to be conducted.

 

(e)                                  Except as set forth on Schedule 5.11(e): 
(i) no claim of any infringement, misappropriation, violation or dilution of any
Purchased Intellectual Property or any intellectual property of any other Person
has been made or asserted by or against Sellers in respect of the operations of
the Business; (ii) no proceedings are pending or, to the Knowledge of Sellers,
threatened against Sellers that challenge the validity, ownership or use of any
Purchased Intellectual Property owned by Sellers; and (iii) no Person infringes,
misappropriates or violates any Purchased Intellectual Property owned by or
licensed to Sellers, except as has not had and would not reasonably be expected
to have, individually or in the aggregate, an Opco Material Adverse Effect.

 

(f)                                    Except as disclosed in Schedule 5.11(f): 
(i) Sellers have not transferred any right, title or interest in or to any
material Software other than such license rights that are set forth in the
agreements listed in Schedule 5.11(c); (ii) Sellers have maintained and
protected the material Owned Software (including all source code and system
specifications) with appropriate measures as are necessary to protect the
proprietary information contained therein; and (iii) any material Owned Software
includes the source code, system documentation, statements of principles of
operation and schematics, as well as any pertinent commentary, explanation,
program (including compilers), workbenches, tools, and higher level (or
“proprietary”) language used for the development, maintenance, implementation
and use thereof, to the extent they exist.

 

(g)                                 Except as set forth in Schedule 5.11(g),
Sellers have not used any Public Software in, nor incorporated or embedded any
Public Software into any Purchased Intellectual Property owned by Sellers or
into any product, service, application, Software, equipment, machinery or
process used by, exclusively licensed by or distributed in whole or in part by
Sellers.

 

5.12                           Material Contracts.

 

(a)                                  Schedule 5.12(a) sets forth all of the
following Contracts to which any Seller is a party or by which it is bound
(collectively, the “Material Contracts”):

 

(i)                                     Contracts with any Affiliate or current
or former officer or director of any Seller (other than Contracts made in the
Ordinary Course of Business on terms generally available to similarly-situated
non-affiliated parties);

 

(ii)                                  Contracts with any labor union or
association representing any employees of any Seller;

 

(iii)                               Contracts for the sale of any of the assets
of the Business, other than in the Ordinary Course of Business, for
consideration in excess of $250,000;

 

(iv)                              Contracts relating to the acquisition by any
Seller of any operating business or the capital stock of any other Person, in
each case for consideration in excess of $ 250,000;

 

(v)                                 Contracts relating to incurrence of
Indebtedness or the making of any loans, in each case involving amounts in
excess of $250,000;

 

(vi)                              Contracts relating to any guarantee of the
obligations of customers, suppliers, officers, directors, employees, Affiliates
or others;

 

(vii)                           Any keep-well agreement, development agreement
or management agreement with obligations in excess of $250,000; or

 

--------------------------------------------------------------------------------


 

(viii)                        Contracts material to the operation of the
Business.

 

(b)                                 Except as set forth on Schedule 5.12(b), no
Seller has received any written notice of any default or event that with notice
or lapse of time or both would constitute a default by any Seller under any
Material Contract, except for defaults that have not had and would not
reasonably be expected to have, individually or in the aggregate, an Opco
Material Adverse Effect.  Except as set forth on Schedule 5.12(b), each Seller
has fulfilled and performed its obligations under each of the Material
Contracts, and no Seller has received written notice that it is in breach or
default thereunder.  Schedule 5.12(b) sets forth a list of each Material
Contract to which a non-Debtor Seller is a party or by which any non-Debtor
Seller is bound which by its terms requires the consent, approval or waiver of
the other party thereto in order to be assigned.

 

5.13                           Employee Benefits.

 

(a)                                  Schedule 5.13(a) lists all Employee Benefit
Plans.  For purposes of this Agreement, the term “Employee Benefit Plans” means
any employee benefit plan as defined in

 

Section 3(3) of ERISA, and all other material employee benefit or compensation
arrangements or payroll practices, including, bonus plans, consulting or other
compensation agreements, incentive, equity or equity-based compensation, or
deferred compensation arrangements, stock purchase, severance pay, sick leave,
vacation pay, salary continuation, disability, hospitalization, medical
insurance, life insurance, scholarship programs maintained by any Seller or to
which any Seller contributed or is obligated to contribute thereunder for
current or former employees of the any Seller.

 

(b)                                 True, correct and complete copies of the
following documents, with respect to each of the Employee Benefit Plans have
been made available to Purchaser (A) any plans and related trust documents, and
all amendments thereto, (B) the most recent Forms 5500 for the past three
(3) years and schedules thereto, (C) the most recent financial statements and
actuarial valuations for the past three (3) years, (D) the most recent IRS
determination letter and (E) the most recent summary plan descriptions
(including letters or other documents updating such descriptions).

 

(c)                                  Each of the Employee Benefit Plans intended
to qualify under Section 401 of the Code (“Qualified Plans”) has been determined
by the IRS to be so qualified, and, except as disclosed on Schedule 5.13(c), to
the Knowledge of Sellers, nothing has occurred with respect to the operation of
any such plan which could reasonably be expected to result in the revocation of
such favorable determination letter.  There are no actions, suits or claims
(other than routine claims for benefits) pending or, to the Knowledge of
Sellers, threatened involving such Qualified Plans or the assets of such Plans
other than such actions, suits or claims which have not had and would not
reasonably be expected to have, individually or in the aggregate, an Opco
Material Adverse Effect.

 

(d)                                 All contributions and premiums required by
law or by the terms of any Employee Benefit Plan or any agreement relating
thereto have been timely made (taking into account any waivers granted with
respect thereto) to any funds or trusts established thereunder or in connection
therewith in all material respects.

 

(e)                                  Neither any Seller, nor any trade or
business (whether or not incorporated) which is under common control, or which
is treated as a single employer, with any Seller under Section 414(b), (c),
(m) or (o) of the Code, have incurred any liability under Title IV of ERISA or
Section 412 of the Code.

 

(f)                                    None of the Employee Benefit Plans which
are “welfare benefit plans” within the meaning of Section 3(1) of ERISA provide
for continuing benefits or coverage for any participant or any beneficiary of a
participant post-termination of employment except as may be required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

 

--------------------------------------------------------------------------------


 

(g)                                 Each of the Employee Benefit Plans has been
maintained in accordance with its terms and all provisions of applicable Law,
and there has been no notice issued by any Governmental Body questioning or
challenging such compliance, except as would not reasonably be expected to
result in Liability to the Purchaser.

 

(h)                                 Except as set forth on Schedule 5.13(h),
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any payment becoming due to
any employee of any Seller; (ii) increase any benefits otherwise payable under
any Employee Benefit Plan; or (iii) result in the acceleration of the time of
payment or vesting of any such benefits.  None of such matters will result in
any Liability to any Purchasing Entity.

 

5.14                           Labor.  (a) Except as set forth on
Schedule 5.14(a), no Seller is a party to any labor or collective bargaining
agreement.

 

(b)                                 Except as set forth on Schedule 5.14(b), and
except as has not had and would not, individually or in the aggregate,
reasonably be expected to result in an Opco Material Adverse Effect, (i) there
is no labor strike, slowdown, work stoppage, organizational activity, lockout,
picketing, or other material labor dispute involving any Seller actually pending
or, to the Knowledge of Sellers, threatened, (ii) no complaint, charge,
investigation, or Legal Proceeding by or before any Governmental Body brought by
or on behalf of any employee, prospective employee, former employee, retiree,
labor organization or other representative of Seller’s employees is pending or,
to the Knowledge of Sellers, threatened against any Seller, (iii) no grievance
is pending or, to the Knowledge of Sellers, threatened against any Seller,
(iv) no Seller is a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Body relating to employees or employment or labor
relations practices, and (v) each Seller is in material compliance with its
obligations under all applicable Laws relating to wages, hours, immigration,
discrimination in employment, workplace health and safety, workers’
compensation, labor relations, and collective bargaining, and is not liable for
any arrears of wages or any taxes or penalties for failure to comply with any of
the foregoing.  Each Seller is in compliance with WARN and comparable state laws
and has no liabilities pursuant to WARN or any comparable state laws.

 

5.15                           Litigation.  Except as set forth on
Schedule 5.15, no Seller is subject to any Order and there are no Legal
Proceedings pending or, to the Knowledge of Sellers, threatened against any
Seller before any Governmental Body, which, if adversely determined, would
result in assessments, judgments, or penalties of greater than $250,000 that is
not covered by insurance.

 

5.16                           Compliance with Laws; Permits.

 

(a)                                  Sellers are in compliance with all Laws
applicable to their respective operations or assets or the Business, except
where the failure to be in compliance has not had and would not reasonably be
expected to have, individually or in the aggregate, an Opco Material Adverse
Effect and except with respect to Environmental Laws.  No Seller has received
any written notice of or been charged with the violation of any Laws, except
where such violation has not had and would not reasonably be expected to have,
individually or in the aggregate, an Opco Material Adverse Effect.

 

(b)                                 Sellers currently have all Permits which are
required for the operation of the Business as presently conducted, except where
the absence of which has not had and would not reasonably be expected to have,
individually or in the aggregate, an Opco Material Adverse Effect.  Neither any
Seller nor the Gun Lake Enterprise is in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of any Permit to which
it is a party, except where such default or violation has not had, and would not
reasonably be expected to have, individually or in the aggregate, an Opco
Material Adverse Effect.

 

5.17                           Environmental Matters.  The representations and
warranties contained in this Section 5.17 are the sole and exclusive
representations and warranties of Sellers pertaining or relating to any
environmental, health or safety matters, including any arising under any
Environmental Laws or relating to Hazardous Materials.  Except as set forth on
Schedule 5.17 hereto or in each case as has not had,

 

--------------------------------------------------------------------------------


 

and would not reasonably be expected to have, individually or in the aggregate,
an Opco Material Adverse Effect, to the Knowledge of the Sellers:

 

(a)                                  the operations of Sellers are currently in
compliance with all applicable Environmental Laws;

 

(b)                                 Sellers have obtained all Permits required
under all applicable Environmental Laws necessary for the construction and
operation of the Seller Properties and the Business, and the Seller Properties
and the Business are in compliance with all terms and conditions of such
Permits;

 

(c)                                  there has been no Release of Hazardous
Materials at, on or from any Properties or Assets or otherwise related to
Sellers’ operations thereon (including the treatment or disposal of any
Hazardous Materials at or from the Seller Properties) which has resulted or
would reasonably be expected to result in the imposition of any Liability or
remedial obligation under Environmental Laws.

 

(d)                                 No Seller is the subject of any Legal
Proceeding, request for information or outstanding Order or Contract with any
Governmental Body or other Person respecting any non-compliance with
Environmental Laws or any Release of a Hazardous Material; and

 

(e)                                  No Seller has received any written
communication in the five years prior to the date of this Agreement from any
Governmental Body or other Person alleging either or both that any Seller is or
may be in violation of any Environmental Law, or any Permit issued pursuant to
Environmental Law, or may have any liability under any Environmental Law.

 

5.18                           Financial Advisors.  Except as set forth on
Schedule 5.18, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for any Seller in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment from Purchaser or any Seller in respect thereof.

 

5.19                           Sufficiency of Purchased Assets.  The Purchased
Assets will, taking into account this Agreement, the Plan and the transactions
contemplated hereby and thereby, and subject to the exceptions set forth in
Schedule 5.19, constitute in all material respects all of the assets necessary
to conduct the Business immediately after the Closing in substantially the same
manner as conducted on the date hereof and the Closing Date; provided, however,
that nothing in this Section 5.19 shall be deemed to constitute a representation
or warranty as to the adequacy of the amounts of cash or working capital.

 

5.20                           Condition of Purchased Assets.  Except as forth
on Schedule 5.20, the Purchased Assets constituting tangible property, taken as
a whole, are in adequate operating condition and repair, other than usual wear
and tear, are usable in the Ordinary Course of Business and conform in all
material respects to applicable Laws, except to the extent as individually and
in the aggregate has not had, and would not reasonably be expected to have, an
Opco Material Adverse Effect.

 

5.21                           No Other Representations or Warranties;
Schedules.  Except for the representations and warranties contained in this
Article V (as modified by the Schedules hereto), no Seller nor any other Person
makes any other express or implied representation or warranty with respect to
any Seller, the Business, the Purchased Assets, the Assumed Liabilities or the
transactions contemplated by this Agreement, and Sellers disclaim any other
representations or warranties, whether made by Sellers, any Affiliate of Sellers
or any of their respective officers, directors, employees, agents or
representatives.  The disclosure of any matter or item in any schedule hereto
shall not be deemed to constitute an acknowledgment that any such matter is
required to be disclosed or is material or that such matter would result in an
Opco Material Adverse Effect.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF EXCLUDED OPCO ENTITIES

 

Each Excluded Opco Entity hereby represents and warrants to Purchaser that:

 

--------------------------------------------------------------------------------


 

6.1                                 Organization and Good Standing.  Each
Excluded Opco Entity is a corporation or limited liability company duly
incorporated, organized or formed, validly existing and in good standing under
the laws of the State of Nevada and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now
conducted.  Each Excluded Opco Entity is duly qualified or authorized to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing has not had and would
not reasonably be expected to have, individually or in the aggregate, an
Excluded Opco Entity Material Adverse Effect.

 

6.2                                 Authorization of Agreement.  Except for such
authorization as is required by the Bankruptcy Court (as hereinafter provided
for), each Excluded Opco Entity has all requisite power, authority and legal
capacity to execute, deliver and perform this Agreement and each Excluded Opco
Entity has all requisite power, authority and legal capacity to execute, deliver
and perform the Excluded Opco Entity Documents, to perform their respective
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance of
this Agreement and the Excluded Opco Entity Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized and
requires no other approvals by any Excluded Opco Entity.  This Agreement has
been, and each of the Excluded Opco Entity Documents will be at or prior to the
Closing, duly and validly executed and delivered by each Excluded Opco Entity
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto, the entry of the Confirmation Order and the 363 Sale Orders)
this Agreement constitutes, and each of the Excluded Opco Entity Documents when
so executed and delivered will constitute, legal, valid and binding obligations
of each Excluded Opco Entity enforceable against each Excluded Opco Entity in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws generally affecting
creditors’ rights and remedies in the case of non-Debtor Excluded Opco Entity,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

6.3                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 6.3(a),
none of the execution, delivery or performance by the Excluded Opco Entities of
this Agreement or the Excluded Opco Entity Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by the Excluded Opco
Entities with any of the provisions hereof or thereof will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of consent, termination, cancellation or
acceleration, or result in the loss of any benefit or right, or result in the
imposition of any Lien or the right to exercise any rights, under any provision
of (i) the articles of incorporation and by-laws, certificate of formation or
limited liability company agreement, or comparable organizational documents of
any Excluded Opco Entity; (ii) subject to entry of the Confirmation Order and
the 363 Sale Orders, any Contract or Permit to which any Excluded Opco Entity is
a party or by which any of the properties or assets of any Excluded Opco Entity
is bound; (iii) subject to entry of the Confirmation Order and the 363 Sale
Orders, any Order of any Governmental Body applicable to any Excluded Opco
Entity or any of the properties or assets of any Excluded Opco Entity as of the
date hereof; or (iv) subject to entry of the Confirmation Order and the 363 Sale
Orders, any applicable Law, other than, in the case of clauses (ii), (iii) and
(iv), such conflicts, violations, defaults, terminations or cancellations that
have not had and would not reasonably be expected to have, individually or in
the aggregate, an Excluded Opco Entity Material Adverse Effect.

 

(b)                                 Except as set forth on Schedule 6.3(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to any Person or Governmental Body is required on
the part of any Excluded Opco Entity in connection with the execution and
delivery of this Agreement or the Excluded Opco Entity Documents, the compliance
by any Excluded Opco Entity with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
any Excluded Opco Entity of any other action contemplated hereby or thereby,

 

--------------------------------------------------------------------------------


 

except for (i) compliance with the applicable requirements of the HSR Act;
(ii) the entry of the Confirmation Order and the 363 Sale Orders; (iii) any
approvals or filing of notices required under the Gaming Laws; (iv) such
consents, approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages
or the possible renaming or rebranding of the operations at the Business by the
Purchaser subsequent to the Closing; and (v) such other consents, waivers,
approvals, Orders, Permits, authorizations, declarations, filings and
notifications, the failure of which to obtain or make has not had and would not
reasonably be expected to have, individually or in the aggregate, an Excluded
Opco Entity Material Adverse Effect.

 

6.4                                 No Other Representations or Warranties;
Schedules.  Except for the representations and warranties contained in this
Article VI (as modified by the Schedules hereto), no Excluded Opco Entity nor
any other Person makes any other express or implied representation or warranty
with respect to any Excluded Opco Entity, the Business, the Purchased Assets,
the Assumed Liabilities or the transactions contemplated by this Agreement, and
Excluded Opco Entities disclaim any other representations or warranties, whether
made by Excluded Opco Entities, any Affiliate of Excluded Opco Entities or any
of their respective officers, directors, employees, agents or representatives. 
The disclosure of any matter or item in any schedule hereto shall not be deemed
to constitute an acknowledgment that any such matter is required to be disclosed
or is material or that such matter would result in an Excluded Opco Entity
Material Adverse Effect.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Sellers that:

 

7.1                                 Organization and Good Standing.  Purchaser
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
liability company power and authority to own, lease and operate its properties
and to carry on its business as now conducted.

 

7.2                                 Authorization of Agreement.  Purchaser has
full limited liability company power and authority to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by Purchaser in connection with
the consummation of the transactions contemplated hereby and thereby (the
“Purchaser Documents”), and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by Purchaser of this
Agreement and each Purchaser Document have been duly authorized by all necessary
limited liability company action on behalf of Purchaser.  This Agreement has
been, and each Purchaser Document will be at or prior to the Closing, duly
executed and delivered by Purchaser and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each Purchaser Document when so executed and delivered will
constitute, the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

7.3                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 7.3, none
of the execution and delivery by Purchaser of this Agreement or the Purchaser
Documents, the consummation of the transactions contemplated hereby or thereby,
or the compliance by Purchaser with any of the provisions hereof or thereof will
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination or
cancellation under any provision of (i) the certificate of formation, operating
agreement or other governing documents of Purchaser, (ii) any Contract or Permit
to

 

--------------------------------------------------------------------------------


 

which Purchaser is a party or by which Purchaser or its properties or assets are
bound or (iii) any Order of any Governmental Body applicable to Purchaser or by
which any of the properties or assets of Purchaser are bound or (iv) any
applicable Law.

 

(b)                                 No consent, waiver, approval, Order, Permit
or authorization of, or declaration or filing with, or notification to, any
Person or Governmental Body is required on the part of Purchaser in connection
with the execution and delivery of this Agreement or the Purchaser Documents,
the compliance by Purchaser with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Purchaser of any other action contemplated hereby or thereby, or for Purchaser
to conduct the Business, except for compliance with the applicable requirements
of the HSR Act and the Gaming Laws, and specifically, obtaining the Gaming
Approvals.

 

7.4                                 Financial Advisors.  No Person has acted as
a broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.

 

7.5                                 Commitment Letter.  A true, accurate and
complete copy of an executed commitment letter in the form of Exhibit F hereto
to provide equity financing to Purchaser has been delivered to Sellers prior to
the date hereof.  As of the date hereof, the foregoing commitment letter, in the
form so delivered, is a legal, valid and binding obligation of the parties
thereto.  As of the date hereof, the foregoing commitment letter is in full
force and effect and has not been withdrawn or terminated (and no party thereto
has indicated an intent to so withdraw or terminate) or otherwise amended or
modified in any respect and Purchaser is not in breach of any the terms or
conditions set forth therein.

 

ARTICLE VIII

 

BANKRUPTCY COURT MATTERS

 

8.1                                 Competing Transaction.  This Agreement is
subject to approval by the Bankruptcy Court and the consideration by Sellers of
higher or better competing bids (each a “Competing Bid”) solely in accordance
with the procedures specified in the Bidding Procedures Order.  From the date
hereof (and any prior time) and until the transaction contemplated by this
Agreement is consummated, Sellers are permitted to cause its representatives and
Affiliates to initiate contact with, solicit or encourage submission or any
inquiries, proposals or offers by, any Person (in addition to Purchaser and its
Affiliates, agents and representatives) in connection with any sale or other
disposition of the Purchased Assets solely in accordance with, and as provided
in the Bidding Procedures Order.  In addition, Sellers shall have the
responsibility and obligation to respond to any inquiries or offers to purchase
all or any part of the Purchased Assets and perform any and all other acts
related thereto which are required by the Bidding Procedures Order, the
Bankruptcy Code or other applicable law, including supplying information
relating to the Business, the Excluded Opco Entities (other than the Propco
Assets and the assets contemplated by Annex 1 of the MLCA to be acquired by New
Propco) and the assets of Sellers to prospective purchasers as provided in, the
Bidding Procedures Order.

 

8.2                                 Bankruptcy Court Actions.  Promptly
following the date of entry of the Confirmation Order, each of the Sellers that
is not then a Debtor shall commence a chapter 11 proceeding.  Sellers shall file
with the Bankruptcy Court all papers and take all actions reasonably necessary
to obtain entry of the Confirmation Order and the 363 Sale Orders.  Without
limiting the foregoing, Sellers shall provide actual notice of the relief sought
to be obtained through entry of the Confirmation Order and the 363 Sale Orders,
in form and substance reasonably acceptable to Purchaser, the Required
Consenting Lenders and Sellers, to (a) Governmental Bodies who have asserted or,
in the Sellers’ or Purchaser’s reasonable judgment, could assert claims against
any of the Sellers, (b) each Lender, and (c) any other Person who has asserted
or, in the Sellers’ or Purchaser’s reasonable judgment, could assert claims
against any of the Sellers.  Sellers shall also request the Bankruptcy Court
establish a bar date for administrative claims to occur prior to the effective
date of the Plan.  Purchaser agrees that it will promptly take such actions as
are reasonably requested by Sellers to assist in obtaining entry of the
Confirmation Order, the 363 Sale Orders and the Bidding Procedures Order and a
finding of adequate assurance of future performance by Purchaser,

 

--------------------------------------------------------------------------------


 

including furnishing affidavits or other documents or information for filing
with the Bankruptcy Court for the purposes, among others, of providing necessary
assurances of performance by Purchaser under this Agreement and demonstrating
that Purchaser is a “good faith” purchaser under Section 363(m) of the
Bankruptcy Code.  In the event the entry of the Confirmation Order, the 363 Sale
Orders or the Bidding Procedures Order shall be appealed, Sellers and Purchaser
shall use their respective reasonable efforts to defend such appeal.

 

8.3                                 Approval of Expense Reimbursement.  Sellers
shall pay the Expense Reimbursement on the first Business Day following
consummation of a Competing Bid in accordance with the Bidding Procedures Order.

 

8.4                                 Bidding Procedures Order and Plan.  Except
as contemplated therein, SCI shall not, and shall cause each of its Subsidiaries
not to, amend either the Bidding Procedures Order or the Plan without the prior
written consent of the Required Consenting Lenders and Purchaser, such consent
not to be unreasonably withheld, conditioned or delayed.

 

ARTICLE IX

 

COVENANTS

 

9.1                                 Access to Information.  Sellers agree that,
prior to the Closing Date, Purchaser shall be entitled, through their respective
officers, employees and representatives (including, their respective legal
advisors and accountants), to make such investigation of the properties,
businesses and operations of the Business and such examination of the books and
records of the Business, the Purchased Assets and the Assumed Liabilities as it
reasonably requests and to make extracts and copies of such books and records. 
Any such investigation and examination shall be conducted during regular
business hours upon reasonable advance notice and under reasonable circumstances
and shall be subject to restrictions under applicable Law, including Gaming
Laws.  Sellers shall cause the officers, employees, consultants, agents,
accountants, attorneys and other representatives of Sellers to cooperate with
Purchaser and/or its representatives in connection with such investigation and
examination, and Purchaser and its representatives shall reasonably cooperate
with Sellers and its representatives and shall use their reasonable efforts to
minimize any disruption to the Business.  Notwithstanding anything herein to the
contrary, no such investigation or examination shall be permitted to the extent
that it would require any Seller to disclose information subject to
attorney-client privilege or conflict with any confidentiality obligations to
which any Seller is bound so long as the Sellers have taken all reasonable steps
to permit inspection or examination of or to disclose information on a basis
that does not compromise such privilege or violate such confidentiality
obligations.  In addition, no such investigation or examination shall include
any intrusive investigation or sampling, such as a Phase II environmental
investigation, of any of the properties of the Business without Sellers’ prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.

 

9.2                                 Conduct of the Business Pending the Closing.

 

(a)                                  Prior to the Closing, except (1) as set
forth on Schedule 9.2(a), (2) as required by applicable Law (including any
binding Bankruptcy Court Order), (3) as otherwise expressly required by this
Agreement or (4) with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld, conditioned or delayed), Sellers shall and
shall cause the Transferred Entities to:

 

(i)                                     conduct the Business only in the
Ordinary Course of Business; and

 

(ii)                                  use their commercially reasonable efforts
to (A) preserve the present business operations, organization and goodwill of
the Business, and (B) preserve the present relationships with customers and
suppliers of the Business.

 

(b)                                 Except (1) as set forth on Schedule 9.2(b),
(2) as required by applicable Law (including any binding Bankruptcy Court
Order), (3) as otherwise expressly required by this Agreement or (4) with the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld,

 

--------------------------------------------------------------------------------


 

conditioned or delayed), Sellers shall not and shall not permit any Transferred
Entity to, solely as it relates to the Business:

 

(i)                                     other than in the Ordinary Course of
Business, (A) materially increase the annual level of compensation of any
director or executive officer of any Seller, (B) grant any unusual or
extraordinary bonus, benefit or other direct or indirect compensation to any
director or executive officer, (C) materially increase the coverage or benefits
available under any (or create any new) Employee Benefit Plan or (D) enter into
any employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) with a director or executive
officer of any Seller, except, in each case, as required by applicable Law from
time to time in effect or by any of the Employee Benefit Plans;

 

(ii)                                  make or rescind any material election
relating to Taxes, settle or compromise any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
or except as may be required by applicable Law or GAAP, make any material change
to any of its methods of accounting or methods of reporting income or deductions
for Tax or accounting practice or policy from those employed in the preparation
of its most recent Tax Returns;

 

(iii)                               subject any of the Purchased Assets to any
Lien, except for Permitted Exceptions;

 

(iv)                              acquire any material properties or assets that
would be Purchased Assets or sell, assign, license, transfer, convey, lease or
otherwise dispose of any material Purchased Assets (except pursuant to an
existing Contract for fair consideration in the Ordinary Course of Business or
for the purpose of disposing of obsolete or worthless assets);

 

(v)                                 enter into any Contract that if entered into
prior to the date hereof would be a Material Contract or amend or modify any
Material Contract in a manner adverse to the Business or the Purchaser, or
extend the term of any Material Contract;

 

(vi)                              (x) accelerate or delay collection of any
notes or accounts receivable generated by the Business in advance of or beyond
their regular due dates or the dates they would have been collected in the
Ordinary Course of Business, (y) delay or accelerate payment of any account
payable or other liability of the Business beyond or in advance of its due date
or the date when such liability would have been paid in the Ordinary Course of
Business or (z) otherwise alter their practices relating to current assets or
current liabilities or other items that could affect Excess Cash;

 

(vii)                           incur, assume or guarantee any Indebtedness or
amend, modify or change the terms of any Indebtedness;

 

(viii)                        cancel or compromise any material debt or claim or
waive or release any material right of any Seller that constitutes a Purchased
Asset except in the Ordinary Course of Business;

 

(ix)                                make any capital expenditures that in the
aggregate with all other capital expenses incurred from and after April 1, 2010,
are in excess of $26 million;

 

(x)                                   enter into, modify or terminate any labor
or collective bargaining agreement or, through negotiation or otherwise, make
any commitment or incur any liability to any labor organization; or

 

(xi)                                agree to do anything prohibited by this
Section 9.2.

 

--------------------------------------------------------------------------------


 

(c)                                  Without the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), none of the Sellers shall (or authorize or permit any Affiliate or
Opco Joint Venture, or any other Person with respect to which any Seller has the
right or ability, directly or indirectly, by contract or otherwise, to control
or prevent such action, to) enter into any Contract that contains, or amend,
change, supplement or otherwise modify (including through any conditional
waiver) any existing Contract to include, any provision or term (i) prohibiting,
or requiring the consent of any Person in connection with, the assignment to any
Purchasing Entity of any Contract to which any Seller is a party or the sale or
transfer of any Assets and Properties of any Seller to any Purchasing Entity or
(ii) providing for any one or more of the following relating to any Person’s
Ownership or Management or any change therein: (A) any acceleration of any right
or benefit of any party to any Contract or of any of its Affiliates (other than
of any Seller), (B) any loss of any benefit or right of any party to any
Contract or of any of their respective Affiliates, (C) any right of termination,
cancellation or modification for any party to any Contract or for any of its
Affiliates (other than for any Seller) or (D) any other right or event that
adversely affects Purchaser or the Mortgage Lenders.  The parties understand and
agree that Purchaser has provided its written consent with respect to the
documents attached hereto as Schedule 9.2(c), but not to any changes,
supplements or other modifications thereto.

 

9.3                                 Consents.  Sellers shall use their
reasonable best efforts, and Purchaser shall reasonably cooperate with Sellers,
to obtain at the earliest practicable date all consents, approvals, waivers,
agreements and actions, in form and substance reasonably acceptable to
Purchaser, from any party to any Seller Contract or any Contract to which a
Transferred Entity is a party or bound required to be obtained and any other
consent, approval, waiver, agreement or action required or advisable to
consummate the transactions contemplated by this Agreement, including Permits
and the consents and approvals referred to in Section 5.3(b) hereof; provided,
however, that Sellers and the Transferred Entities shall not pay any
consideration, grant any accommodation or undertake any Liability therefor or
agree to amend or modify any Seller Contract or any Contract to which any
Transferred Entity is a party or bound in connection therewith without the prior
written consent of Purchaser.

 

9.4                                 Regulatory Approvals.

 

(a)                                  If necessary, Purchaser and Sellers shall
(i) make or cause to be made all filings required of each of them or any of
their respective Subsidiaries or Affiliates under the HSR Act or other Antitrust
Laws or Gaming Laws or other applicable Laws with respect to the transactions
contemplated hereby as promptly as practicable and, in any event, within five
(5) Business Days after the Auction Date in the case of all filings required
under the HSR Act, all filings required by other Antitrust laws and all filings
under Gaming Laws to obtain the Gaming Approvals, (ii) comply at the earliest
practicable date with any request under the HSR Act or other Antitrust Laws or
Gaming Laws or other applicable Laws for additional information, documents, or
other materials received by each of them or any of their respective Subsidiaries
from Federal Trade Commission (the “FTC”), the Antitrust Division of the United
States Department of Justice (the “Antitrust Division”) or any other
Governmental Body in respect of such filings or such transactions, and
(iii) cooperate with each other in connection with any such filing (including
providing the non-filing party with a reasonable opportunity to review and
comment on drafts of such filings and considering in good faith all such
reasonable comments) and in connection with resolving any investigation or other
inquiry of any of the FTC, the Antitrust Division or other Governmental Body
with respect to any such filing or any such transaction.  Each such party shall
use reasonable best efforts to furnish to each other all information required
for any application or other filing to be made pursuant to any applicable law in
connection with the transactions contemplated by this Agreement.  Each such
party shall promptly inform the other parties hereto of any oral communication
with, and provide copies of written communications with, any Governmental Body
regarding any such filings or any such transaction.  No party hereto shall
independently participate in any formal meeting with any Governmental Body in
respect of any such filings, investigation, or other inquiry without giving the
other parties hereto prior notice of the meeting and, to the extent permitted by
such Governmental Body, the opportunity to attend and/or participate.  Subject
to applicable Law, the parties hereto will consult and cooperate with one
another in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any party hereto relating to proceedings under the HSR Act or other Antitrust
Laws, Gaming Laws or other applicable Laws.  Sellers and Purchaser may, as each

 

--------------------------------------------------------------------------------


 

deems advisable and necessary, reasonably designate any competitively or
personally sensitive material provided to the other under this Section 9.4 as
“outside counsel only.”  Such materials and the information contained therein
shall be given only to the outside legal counsel of the recipient and will not
be disclosed by such outside counsel to agents, consultants, employees,
officers, or directors of the recipient, unless express written permission is
obtained in advance from the source of the materials (Sellers or Purchaser, as
the case may be).  Notwithstanding anything in this Agreement to the contrary,
no party shall be obligated to make available to any other party any of its
confidential or proprietary information in any drafts of filings or filings
required under Antitrust Laws or Gaming Laws, including tabular information in
any filing required by the HSR Act.   With respect to filings and applications
of New Propco, Voteco, any of their respective Subsidiaries and Affiliates and
any other entity as directed by the Gaming Authority (the “Gaming Entities”),
and each individual director, officer or manager of a Gaming Entity, necessary
to obtain Gaming Approvals, (i) for individuals who must be licensed, approved
or otherwise found suitable under Nevada Gaming Law to be directors (or the
equivalent in light of the limited liability company structure) of each Gaming
Entity (such individuals, “Directors”), Purchaser agrees that at least five
individuals (or four in the event that FG designates two, rather than three
individuals to serve as non-independent directors designated by FG), including
at least one individual designated by JPMorgan Chase Bank, N.A. (or its
successor) as Mortgage Lender (“JPM”), one individual designated by German
American Capital Corporation (or its successor) as Mortgage Lender (“GACC”) and
one individual designated by FG, shall be either presently or,  within the past
five (5) years, have been previously, licensed, approved or otherwise found
suitable by the Nevada Gaming Authorities, and shall remain (or, if previously
but not currently licensed, approved or found suitable, shall have remained
during any period in which they maintained their licensed, approved or
suitability status) in good standing with the Nevada Gaming Authorities (each
such individual, a “Previously Licensed Individual”) and (ii) for individuals
who must be licensed, approved or otherwise found suitable under Nevada Gaming
Law to be officers or managers of a Gaming Entity, Purchaser agrees in its
discussions with the Nevada Gaming Authorities to seek to minimize the number of
such officers and managers that must be licensed, approved or otherwise found
suitable under Nevada Gaming Law prior to and as a condition to Closing (the
“Pre-Closing Required O&M Licensees”, it being understood that various
individuals may be permitted by the Nevada Gaming Authorities to serve in their
respective capacities from and after Closing while their applications are
pending without the pendency of such applications resulting in a delay in the
Gaming Approvals necessary for the Closing), and to designate, to the extent
practicable, Previously Licensed Individuals as Pre-Closing Required O&M
Licensees. The parties understand and agree that Purchaser may present for
approval, licensure or other findings of suitability in such filings and
applications or in other filings and applications, no more than three
individuals to serve as Directors who have not been previously approved,
licensed or found suitable by the Nevada Gaming Authorities (such persons, “New
Individual Applicants”), of which not more than one will be designated by JPM
and not more than two will be designated by GACC; provided that (x) the failure
of any New Individual Applicants to receive all necessary approvals, licenses,
or other findings of suitability shall not, in and of itself, constitute a
failure of Section 11.3(e)(i) to be satisfied, and (y) Purchaser and Sellers
shall, with respect to the New Individual Applicants and Previously Licensed
Individuals (provided that the Minimum FG/JPM/GACC Directors, as defined below,
receive all necessary approvals, licenses and other findings of suitability from
applicable Gaming Authorities as required under Gaming Laws to serve in the
applicable positions at the Gaming Entities), use their reasonable best efforts
to withdraw, suspend or amend the involved application and remove such New
Individual Applicant or Previously Licensed Individual as a Director, officer or
manager as necessary in order to obtain the applicable Gaming Approval prior to
January 3, 2011 or such later date to which the Termination Date is extended if
the Termination Date is extended pursuant to Section 4.4(a) hereof.  
Notwithstanding the foregoing, Purchaser acknowledges and agrees that if at
least one Director from each of FG, JPM and GACC has been approved by the Gaming
Authorities (the “Minimum FG/JPM/GACC Directors”), the failure to receive the
approval of any other Director shall not, in and of itself, constitute a failure
of Section 11.3(e)(i).  Each of Purchaser and Sellers shall use reasonable best
efforts to promptly respond to any request for information of any Gaming
Authority whose approval is required in order to consummate the transaction
contemplated hereby in connection with their respective applications and shall
use reasonable best efforts to take all actions reasonably necessary to assist
such Gaming Authorities in the processing of the applications so submitted.

 

--------------------------------------------------------------------------------


 

(b)                                 Each of Purchaser and Sellers shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by any Governmental Body with respect to the transactions contemplated by this
Agreement under the HSR Act, the Sherman Act, as amended, the Clayton Act, as
amended, the Federal Trade Commission Act, as amended, and any other United
States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”).  In
connection therewith, if any Legal Proceeding is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement is in
violation of any Antitrust Law, each of Purchaser and Sellers shall cooperate
and use its best efforts to contest and resist any such Legal Proceeding, and to
have vacated, lifted, reversed, or overturned any decree, judgment, injunction
or other order whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents, or restricts consummation of the transactions
contemplated by this Agreement, including by pursuing all available avenues of
administrative and judicial appeal and all available legislative action, unless,
by mutual agreement, Purchaser and Sellers decide that litigation is not in
their respective best interests.  Each of Purchaser and Sellers shall use its
reasonable best efforts to take such action as may be required to cause the
expiration of the notice periods under the HSR Act or other Antitrust Laws with
respect to such transactions as promptly as possible after the execution of this
Agreement.  In connection with and without limiting the foregoing, each of
Purchaser and Sellers agrees to use its reasonable best efforts to take promptly
any and all steps necessary to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Federal, state and local
and non-United States antitrust or competition authority, so as to enable the
parties to close the transactions contemplated by this Agreement as
expeditiously as possible, including committing to or effecting, by consent
decree, hold separate orders, trust or otherwise the sale or disposition of such
of its assets or businesses as are required to be divested in order to avoid the
entry of, or to effect the dissolution of, any decree, order, judgment,
injunction, temporary restraining order or other order in any suit or preceding,
that would otherwise have the effect of preventing or materially delaying the
consummation of the transactions contemplated by this Agreement.

 

9.5                                 Further Assurances.  Subject to the terms
and conditions of this Agreement, each of Sellers and Purchaser shall use its
commercially reasonable efforts to (i) take all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.

 

9.6                                 Preservation of Records.  Sellers and
Purchaser agree that each of them shall preserve and keep the records held by it
or their Affiliates relating to the Business for a period of seven (7) years
from the Closing Date and shall make such records and personnel available to the
other as may be reasonably required by such party in connection with, among
other things, any insurance claims by, Legal Proceedings or tax audits against
or governmental investigations of Sellers or Purchaser or any of their
Affiliates or in order to enable Sellers or Purchaser to comply with their
respective obligations under this Agreement and each other agreement, document
or instrument contemplated hereby or thereby.  In the event Sellers or Purchaser
wishes to destroy such records before or after that time, such party shall first
give ninety (90) days prior written notice to the other and such other party
shall have the right at its option and expense, upon prior written notice given
to such party within such ninety (90) day period, to take possession of the
records within one hundred and eighty (180) days after the date of such notice.

 

9.7                                 Publicity.  Neither Sellers nor Purchaser
shall issue any press release or public announcement concerning this Agreement
or the transactions contemplated hereby without obtaining the prior written
approval of the other party hereto, which approval will not be unreasonably
withheld, conditioned or delayed, unless, in the sole judgment of Purchaser or
Sellers, disclosure is otherwise required by applicable Law, including Gaming
Laws, or by the Bankruptcy Court with respect to filings to be made with the
Bankruptcy Court in connection with this Agreement or by the applicable rules of
any stock exchange on which Purchaser or Sellers list securities, provided that
the party intending to make such release shall use its reasonable best efforts
consistent with such applicable Law or Bankruptcy Court requirement to consult
with the other party with respect to the text thereof.

 

--------------------------------------------------------------------------------


 

9.8                                 Reservations.  Following the Closing,
Purchaser shall honor the terms and rates of all pre-Closing reservations (in
accordance with their terms) at the Included Properties by customers, including
advance reservation cash deposits, for services confirmed by the Sellers for any
time subsequent to the Closing, to the extent that such reservations were made
in the Ordinary Course of Business consistent with past practices of the
Sellers.  From the date of this Agreement until the Closing, the Sellers may
continue to accept reservations for periods after the Closing in the Ordinary
Course of Business in operating the Properties, consistent with past practices
of the Sellers.  Purchaser recognizes that such reservations may include
discounts or other benefits, including benefits extended under the Sellers’
player loyalty program or any other frequent player or casino awards programs,
group discounts, other discounts or requirements that food, beverage or other
benefits be delivered by Purchaser to the guest or guests, as the case may be,
holding such reservations.  Purchaser shall honor all banquet facility and
service agreements which have been granted to groups, persons or other customers
for periods after the Closing Date at the rates and on the terms provided in
such agreements, to the extent that such agreements were made in the Ordinary
Course of Business consistent with the past practices of the Sellers.  Purchaser
agrees that none of the Sellers make any representation or warranty that any
party holding a reservation or agreement for facilities or services shall
utilize such reservation or honor such agreement.  Purchaser, by the execution
hereof, solely assumes the risk of non-utilization of reservations and
non-performance of such agreements from and after the Closing.

 

9.9                                 Debtor Contracts; Administrative Claims.

 

(a)                                  Prior to the Auction Date, Sellers shall
file with the Bankruptcy Court a schedule of such Seller Contracts which
Purchaser has indicated pursuant to Section 2.6(a) that it intends to (or to
cause a Purchasing Entity to) acquire and, in the case of Seller Contracts to
which a Debtor is a party or bound (“Debtor Contracts”), any Cure Amounts
relating thereto.  Any Debtor Contracts acquired by a Purchasing Entity shall be
assumed and assigned pursuant to Section 365 of the Bankruptcy Code.  Any Cure
Amounts for Debtor Contracts acquired by Purchasing Entity pursuant to this
Agreement shall be subject to and determined in accordance with Section 9.9(b). 
At Closing, (and as required in connection with the Confirmation Hearing),
Purchaser shall provide and demonstrate adequate assurance of future performance
with respect to the Debtor Contracts to be acquired by the applicable Purchasing
Entity at Closing.

 

(b)                                 The cure amounts, if any, as determined by
the Bankruptcy Court at the Confirmation Hearing (the “Cure Amounts”), necessary
to cure all defaults, if any, and to pay all actual or pecuniary losses that
have resulted from such defaults under the Debtor Contracts, shall be paid by
Purchaser (provided that Purchaser may cause to be paid all or a portion of such
amounts out of cash and cash equivalents included in the Purchased Assets or of
a Transferred Entity), at the Closing, and not by Sellers and Sellers shall have
no liability therefor.  Sellers shall file a motion to approve procedures for
the assumption and assignment of Debtor Contracts, and governing objections to
any Cure Amounts, that shall be approved by the Bankruptcy Court at or prior to
the Confirmation Hearing (the “Assumption Motion”).  Pursuant to the procedures
established by the Bankruptcy Court’s Order approving the Assumption Motion, the
Sellers shall file a schedule of the Debtor Contracts together with any Cure
Amounts related thereto and serve such schedule on the counterparties to any of
the Debtor Contracts proposed to be assigned to any Purchasing Entity.

 

(c)                                  Sellers shall pay and be responsible for
any unpaid administrative claims against the Debtors and their respective
estates as allowed and determined under the Bankruptcy Code and the Plan.

 

9.10                           Texas Station Ground Lease.  SCI shall not, and
shall cause each of its Subsidiaries not to, amend the Texas Station Ground
Lease Agreement without the prior written consent of the Required Consenting
Lenders, such consent not to be unreasonably withheld, conditioned or delayed.

 

9.11                           Restructuring.  Sellers shall take the following
actions in the sequence specified below:

 

--------------------------------------------------------------------------------


 

(a)                                  Prior to the Closing, in partial
satisfaction of obligations owing to the Mortgage Lenders under the Propco Loan
Agreement, Sellers shall cause the Propco Assets to be transferred to New Propco
or a Subsidiary of New Propco, as designated in writing by the Mortgage
Lenders at least 10 days prior to the Closing Date.

 

(b)                                 Prior to the Closing Date, Sellers shall
cause each of Boulder Station, Inc., Durango Station, Inc., Fiesta
Station, Inc., Green Valley Station, Inc., GV Ranch Station, Inc, Lake Mead
Station, Inc., Palace Station Hotel & Casino, Inc., Past Enterprises, Inc.,
Santa Fe Station, Inc., Station Holdings, Inc., STN Aviation, Inc., Sunset
Station, Inc. and Tropicana Station, Inc. to be converted into a limited
liability company or merged into a limited liability company with the limited
liability company surviving the merger; provided, that any such conversion or
merger shall not be required if, in the discretion of Sellers, such conversion
or merger is not necessary to materially reduce liabilities related to the
transactions contemplated hereby and by the Plan.

 

(c)                                  Sellers shall cause FCP MezzCo Borrower I,
LLC, FCP MezzCo Borrower II, LLC, FCP MezzCo Borrower III, LLC, FCP MezzCo
Borrower IV, LLC and FCP MezzCo Borrower V, LLC to transfer all equity interests
in other entities held by it to its Mezzanine Lenders in satisfaction of pledges
held by such Mezzanine Lenders, and to cooperate with the Mortgage Lenders in
causing such equity interests to be cancelled immediately thereafter.

 

Sellers shall effect action pursuant to Section 9.11(b) in a manner that,
(i) the OpCo Lenders’ Liens granted pursuant to the Opco Loan Documents (as in
effect on the date hereof) in any assets subject to the terms hereof remains in
full force and effect with the same validity and priority as such Liens had
immediately prior to the restructuring described in Section 9.11(b) as
reasonably determined by the Opco Agent and (ii) any successor entity to the
conversion and/or mergers set forth in Section 9.11(b) shall affirmatively
acknowledge that such successor entity has assumed all obligations under
guaranties, security documents and other loan documents to which the predecessor
entity is a party in connection with any such merger and/or conversion, which
shall remain in full force and effect to the same extent as prior to such merger
or conversion.

 

ARTICLE X

 

EMPLOYEES AND EMPLOYEE BENEFITS

 

10.1                           Employment.

 

(a)                                  Transferred Employees.  Prior to Closing,
Purchaser shall deliver, in writing, an offer of employment from one or more
Purchasing Entities, effective immediately following Closing, to (i) Employees
of the Included Properties who are at or below the “General Manager” level and
(ii) corporate-level Employees who are exclusively dedicated to a specific
Included Property.  Each such offer of employment shall (A) be at the same
salary or hourly wage rate and position in effect for the respective employee
immediately prior to the Closing Date, (B) provide for substantially similar
benefits as the current Section 401(k) plan of the Sellers (C) provide for
health and welfare benefits that in the aggregate are substantially similar to
those provided by Sellers to their respective Employees under broad-based
employee benefit plans in effect immediately prior to the Closing.  Such
Employees who accept such offer of employment by the Closing Date and actually
perform services on behalf of the applicable Purchasing Entity on or after the
Closing Date are hereinafter referred to as the “Transferred Employees.”  The
employment of the Transferred Employees with Purchaser (or its applicable
Affiliate) shall be considered effective and their employment by Sellers shall
terminate and transfer to Purchaser on the date they first perform services for
Purchaser.  Nothing herein shall require or imply that the employment of any
employees of the Purchaser, including Transferred Employees, will continue for
any particular time or on any particular terms or conditions following the
Closing Date.  This Section 10.1(a) is not intended, and shall not be deemed, to
confer any rights or remedies upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns, to create any
agreement of employment with any Person, or to otherwise create any third-party
beneficiary rights thereunder.

 

--------------------------------------------------------------------------------


 

(b)                                 Alternate Procedure.  Pursuant to the
“Alternate Procedure for Predecessors and Successors” provided in Section 5 of
Revenue Procedure 2004-53, 2004-2 C.B. 320, (i) Purchaser shall assume Sellers’
entire Form W-2 reporting obligations for the Transferred Employees and
(ii) Sellers shall be relieved from furnishing and filing Form W-2s with respect
to the Transferred Employees.

 

(c)                                  Sellers shall provide Purchaser with such
assistance as may be reasonably requested in connection with a transfer of
Sellers’ Nevada Department of Employment, Training & Rehabilitation Employment
Security Division experience rating to Purchaser or an Affiliate of Purchaser,
if so requested by Purchaser.

 

10.2                           Employee Benefits.

 

(a)                                  For purposes of eligibility and vesting
(but not benefit accrual) under the employee benefit plans of Purchaser and its
Affiliates providing benefits to Transferred Employees (the “Purchaser Plans”),
Purchaser shall credit each Transferred Employee with his or her years of
service with any Seller, its Subsidiaries and any predecessor entities, to the
same extent as such Transferred Employee was entitled immediately prior to the
Closing to credit for such service under any similar Employee Benefit Plan.  The
Purchaser Plans shall not deny Transferred Employees coverage on the basis of
pre-existing conditions and shall credit such Transferred Employees for any
deductibles and out-of-pocket expenses paid in the year of initial participation
in the Purchaser Plans.  Purchaser shall credit each Transferred Employee with
any accrued but unused vacation as of Closing, and shall credit each Transferred
Employee with his or her periods of service with Sellers for purposes of
Purchaser’s vacation policy.

 

(b)                                 Nothing contained in this Section 10.2(b) or
elsewhere in this Agreement shall be construed to limit the termination of
employment of any individual Transferred Employee.  Regardless of anything else
contained herein, the parties do not intend for this Agreement to amend any
employee benefit plans or arrangements or create any rights or obligations
except between the Parties.  No Transferred Employee or other current or former

 

employee of any Seller or Purchaser, including any beneficiary or dependent
thereof, or any other person not a party to this Agreement, shall be entitled to
assert any claim hereunder.

 

ARTICLE XI

 

CONDITIONS TO CLOSING

 

11.1                           Conditions Precedent to Obligations of
Purchaser.  The obligation of Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser in whole or in part to the extent permitted by applicable
Law):

 

(a)                                  (i) the representations and warranties of
each of Sellers (other than the Excluded Opco Entities) set forth in this
Agreement shall be true and correct at and as of the Closing Date as though made
at such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct on and as of such earlier date) and except where the
failure of such representations and warranties to be true in correct,
individually or in the aggregate, has not and would not reasonably be expected
to have an Opco Material Adverse Effect (it being understood for purposes of
determining the accuracy of such representations and warranties, all Opco
Material Adverse Effect and other materiality exceptions or qualifications
contained in such representations and warranties shall be disregarded) and
(ii) the representations and warranties of each of the Excluded Opco Entities
set forth in this Agreement shall be true and correct at and as of the Closing
Date as though made at such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
earlier date) and except where the failure of such representations and
warranties to be true in correct,

 

--------------------------------------------------------------------------------


 

individually or in the aggregate, has not and would not reasonably be expected
to have an Excluded Opco Entity Material Adverse Effect (it being understood for
purposes of determining the accuracy of such representations and warranties, all
Excluded Opco Entity Material Adverse Effect and other materiality exceptions or
qualifications contained in such representations and warranties shall be
disregarded);

 

(b)                                 Sellers shall have performed and complied in
all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by them on or prior to the Closing
Date;

 

(c)                                  the Bankruptcy Court shall have entered the
363 Sale Orders and any stay period applicable to the 363 Sale Orders shall have
expired or shall have been waived by the applicable court to the fullest extent
permitted by Law and the 363 Sale Orders shall not be subject to appeal by any
U.S. federal Governmental Body;

 

(d)                                 the Purchased Assets sold to the Purchasing
Entities pursuant to this Agreement shall be transferred to the Purchasing
Entities free and clear of all Liens (other than Liens created by Purchaser and
Permitted Exceptions); and

 

(e)                                  Sellers shall have delivered, or caused to
be delivered, to Purchaser all of the items set forth in Section 4.2.

 

11.2                           Conditions Precedent to Obligations of Sellers. 
The obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Sellers
in whole or in part to the extent permitted by applicable Law):

 

(a)                                  the representations and warranties of
Purchaser set forth in this Agreement qualified as to materiality shall be true
and correct, and those not so qualified shall be true and correct in all
material respects, at and as of the Closing Date as though made on the Closing
Date, except to the extent such representations and warranties relate to an
earlier date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date);

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date; and

 

(c)                                  Purchaser shall have delivered, or caused
to be delivered, to Sellers all of the items set forth in Section 4.3.

 

11.3                           Conditions Precedent to Obligations of Purchaser
and Sellers.  The respective obligations of Purchaser and Sellers to consummate
the transactions contemplated by this Agreement are subject to the fulfillment,
on or prior to the Closing Date, of each of the following conditions (any or all
of which may be waived by Purchaser and Sellers in whole or in part to the
extent permitted by applicable Law):

 

(a)                                  there shall not be in effect any injunction
or Order by a Governmental Body of competent jurisdiction restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby;

 

(b)                                 the Bankruptcy Court shall have entered the
Bidding Procedures Order;

 

(c)                                  the Bankruptcy Court shall have entered a
final and non-appealable order approving the Disclosure Statement related to the
Plan;

 

(d)                                 the Bankruptcy Court shall have entered the
Confirmation Order, and any stay period applicable to the Confirmation Order
shall have expired or shall have been waived by the applicable

 

--------------------------------------------------------------------------------


 

court to the fullest extent permitted by Law and the Confirmation Order shall
not be subject to appeal by any U.S. federal Governmental Body (it being
understood and agreed that from and after January 3, 2011, it shall not be a
condition to the obligation of any Seller to consummate the transactions
contemplated hereby that the Confirmation Order is not subject to appeal by any
U.S. federal Government Body);

 

(e)                                  (i) all Gaming Approvals (including
approval, licensing or registration of Purchaser and its members, partners and
limited partners, each, as required by any Gaming Authority) have been obtained
and (ii) all other Orders required to be obtained, and all filings required to
be made, under applicable Law shall have been obtained or made, as applicable;

 

(f)                                    The Opco Plan Support Agreement shall be
in full force and effect immediately prior to the effective date of the Plan and
no event of termination shall have occurred (other than the effective date of
the Plan occurring) that has not been waived by the parties thereto;

 

(g)                                 the waiting period applicable to the
transactions contemplated by this Agreement under the HSR Act shall have expired
or early termination shall have been granted;

 

(h)                                 the consent of Bank of America, N.A. to the
Mortgage Restrictions Amendment, the New Tenant Assignment and the Confirming
Amendment, each as defined in the Texas Station Ground Lease Agreement, shall
have been obtained; and

 

(i)                                     The Plan shall have become effective,
the Opco Loan Credit Agreement, the Landco Loan Credit Agreement, the New Propco
Credit Agreement, the New Propco Land Loan Agreement and the other Exit Credit
Documents shall have become effective, and the loans to be made thereunder on
the effective date of the Plan, including the issuance of the Super Priority
Notes, if applicable, shall have been made.

 

ARTICLE XII

 

NO SURVIVAL

 

12.1                           No Survival of Representations and Warranties. 
The parties hereto agree that the representations and warranties contained in
this Agreement shall not survive the Closing hereunder, and none of the parties
shall have any liability to each other after the Closing for any breach
thereof.  The parties hereto agree that the covenants contained in this
Agreement to be performed at or after the Closing shall survive the Closing
hereunder, and each party hereto shall be liable to the other after the Closing
for any breach thereof.

 

ARTICLE XIII

 

TAXES

 

13.1                           Transfer Taxes.  (a) Purchaser shall be
responsible for (and shall indemnify and hold harmless Sellers and their
directors, officers, employees, Affiliates, agents, successors and permitted
assigns against) any sales, use, stamp, documentary stamp, filing, recording,
transfer or similar fees or taxes or governmental charges (including any
interest and penalty thereon) payable in connection with the transactions
contemplated by this Agreement (“Transfer Taxes”).  To the extent that any
Transfer Taxes are required to be paid by Sellers (or such Transfer Taxes are
assessed against Sellers), Purchaser shall promptly reimburse Sellers, as
applicable, for such Transfer Taxes.  Sellers and Purchaser shall cooperate and
consult with each other prior to filing any Tax Returns in respect of Transfer
Taxes; provided, however, Sellers may initially pay any Transfer Taxes (for
which Purchaser shall promptly reimburse Sellers) and, thereafter, in reliance
on Section 1146(c) of the Bankruptcy Code (if applicable) apply for a refund
(which refund shall be remitted to the Purchaser to the extent such Transfer
Taxes were previously reimbursed by Purchaser).  Sellers and Purchaser shall
cooperate and otherwise take commercially reasonable efforts to obtain any
available refunds for Transfer Taxes.

 

--------------------------------------------------------------------------------


 

(b)                                 The parties recognize and acknowledge that
they may be exempt under section 1146(c) of the Bankruptcy Code and under the
provisions of the Confirmation Order from any Transfer Taxes.  Notwithstanding
such exemption, if Transfer Taxes are assessed from any reason, Purchaser shall
be solely responsible for the payment of such Transfer Taxes.  Sellers agree to
take all actions reasonably requested by Purchaser in connection with the
determination of the amount of potential Transfer Taxes payable in connection
with the transactions contemplated by this Agreement and any proceedings
relating thereto.

 

13.2                           Proration.  All real and personal property Taxes
or similar ad valorem obligations levied with respect to the Purchased Assets
for any taxable period that includes the Closing Date and ends after the Closing
Date, whether imposed or assessed before or after the Closing Date, shall be
prorated between Sellers and Purchaser as of the close of the Closing Date.  If
any Taxes subject to proration are paid by Purchaser, on the one hand, and
Sellers, on the other hand, the proportionate amount of such Taxes paid (or in
the event of a refund of any portion of such Taxes previously paid is received,
such refund) shall be paid promptly by (or to) the other after the payment of
such Taxes (or promptly following the receipt of any such refund)

 

13.3                           Purchase Price Allocation.  Within 120 days
following the Closing (or, in the case of Owned Properties, not later than 30
days prior to Closing), Purchaser shall deliver to Sellers a schedule (the
“Allocation Schedule”) allocating the Purchase Price (including, for purposes of
this Section 13.3, the Assumed Liabilities) among the Purchased Assets.  The
Allocation Schedule shall be reasonable and shall be prepared in accordance with
Section 1060 of the Code and the Treasury Regulations thereunder.  Sellers agree
that promptly after receiving said Allocation Schedule Sellers shall return an
executed copy thereof to Purchaser.  Purchaser, on the one hand, and Sellers, on
the other hand, each agree to file IRS Form 8594, and all federal, state, local
and foreign Tax Returns, in accordance with the Allocation Schedule.  Purchaser,
on the one hand, and Sellers, on the other hand, each agrees to provide the
other promptly with any other information required to complete Form 8594.

 

13.4                           Tax Returns.  Sellers shall prepare (or cause to
be prepared) in a timely manner all Tax Returns relating to the Purchased Assets
with respect to tax periods ending on or before the Closing Date.  Purchaser
shall prepare and file as required by applicable Law with the appropriate Tax
Authority (or cause to be prepared and filed) in a timely manner all Tax Returns
relating to the Purchased Assets for any Tax period beginning before the Closing
Date and ending after the Closing Date and any other such Tax Returns not
described in the preceding sentence.

 

13.5                           Tax Cooperation.  Purchaser and Sellers shall
provide each other with such assistance as may be reasonably requested in
connection with the preparation of any Tax Return, any claim or request for a
refund, rebate, abatement or other recovery for Taxes, including any such claim
or request made with respect to any claim, right or interest of any Seller
described in item 18 of Exhibit A-1, or any audit or other examination by any
Tax Authority or any judicial or administrative proceeding relating to Taxes and
shall retain (and provide the other party with reasonable access to) all records
or information which may be relevant to such Tax Return, claim or request,
audit, examination or proceeding.  Seller shall take such actions as may be
reasonably requested by Purchaser to allow Purchaser to recover under any claim,
right or interest of any Seller described in item 18 of Exhibit A-1 that is
acquired by Purchaser pursuant to this Agreement, including assigning any such
claim, right or interest to Purchaser or an Affiliate of Purchaser.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1                           Expenses and Transfer of Utilities.

 

(a)                                  Except as otherwise provided in this
Agreement, each of Sellers and Purchaser shall bear its own expenses incurred in
connection with the negotiation and execution of this Agreement

 

--------------------------------------------------------------------------------


 

and each other agreement, document and instrument contemplated by this Agreement
and the consummation of the transactions contemplated hereby and thereby.

 

(b)                                 Purchaser and Sellers shall cooperate and
use its reasonable best efforts to transfer all sewer, water, telephone,
electricity and other utilities relating to the Business into the Purchaser’s
name (or the name of any Purchasing Entity) as of the Closing Date.

 

14.2                           Equitable Relief.  The parties agree that
irreparable damage would occur and no adequate remedy would exist for any breach
of any of the covenants, promises and agreements contained in this Agreement,
and, accordingly, any party hereto shall be entitled to equitable relief
(without the posting of any bond) with respect to any such breach, including
specific performance of such covenants, promises or agreements or an order
enjoining a party from any threatened, or from the continuation of any actual,
breach of the covenants, promises or agreements contained in this Agreement. 
Except as otherwise provided herein, the rights set forth in this Section 14.2
shall be in addition to any other rights which a party may have at law or in
equity pursuant to this Agreement.

 

14.3                           Submission to Jurisdiction; Consent to Service of
Process.

 

(a)                                  Without limiting any party’s right to
appeal any order of the Bankruptcy Court, (i) the Bankruptcy Court shall retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the transactions contemplated
hereby, and (ii) any and all proceedings related to the foregoing shall be filed
and maintained only in the Bankruptcy Court, and the parties hereby consent to
and submit to the jurisdiction and venue of the Bankruptcy Court and shall
receive notices at such locations as indicated in Section 14.7 hereof; provided,
however, that if the Bankruptcy Case has closed, the parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
state and federal courts sitting in Clark County, Nevada, and any appellate
court from any thereof, for the resolution of any such claim or dispute.  The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in such court or any defense of inconvenient forum
for the maintenance of such dispute.  Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto hereby consents
to process being served by any party to this Agreement in any suit, action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Section 14.7.

 

14.4                           Waiver of Right to Trial by Jury.  Each party to
this Agreement waives any right to trial by jury in any action, matter or
proceeding regarding this Agreement or any provision hereof.

 

14.5                           Entire Agreement; Amendments and Waivers.  This
Agreement (including the schedules and exhibits hereto) and other agreements,
documents, and instruments contemplated hereby represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties hereto and by the Required Consenting
Lenders (except as expressly provided for in Section 2.6) and, with respect to
any amendment, modification or supplement with respect to Section 14.11, the
Mortgage Lenders.  Any term or provision of this Agreement may be waived by the
parties or parties entitled to the benefit thereof which waiver will only be
effective if it is authorized in writing by an authorized representative of such
party and with respect to any waiver of Section 14.11, the Mortgage Lenders.  No
action taken pursuant to this Agreement, including, any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy

 

--------------------------------------------------------------------------------


 

hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
Except as otherwise provided herein, all remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.  Notwithstanding
anything to the contrary contained in this Agreement, this Agreement shall not
be deemed to modify (i) the obligations owed by the parties hereto to the
Lenders or the Mortgage Lenders pursuant to the Opco Plan Support Agreement or
the Propco Plan Support Agreement, as the case maybe, or (ii) the consent rights
of the Required Consenting Lenders or FG or the Mortgage Lenders set forth in
the Opco Plan Support Agreement or FG or the Mortgage Lenders, under the Propco
Plan Support Agreement or any other Contract, provided, however, that the
parties acknowledge and agree that the terms of this Agreement supersede the
Opco Term Sheet and Annex 9 to the Propco Term Sheet, in each case, to the
extent of any inconsistency with the terms of this Agreement.

 

14.6                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and performed in such State.

 

14.7                           Notices.  All notices and other communications
under this Agreement shall be in writing and shall be deemed given (i) when
delivered personally by hand (with written confirmation of receipt), (ii) when
sent by facsimile (with written confirmation of transmission) or (iii) one
business day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):

 

If to Sellers, to:

 

Station Casinos, Inc.
1505 South Pavilion Center Drive
Las Vegas, NV 89135
Facsimile:  (702) 495-4260
Attention:  Richard J. Haskins

 

With a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Floor
Los Angeles, CA  900117
Facsimile:  (213) 629-5063
Attention:  Kenneth J. Baronsky

 

If to Purchaser, to:

 

FG Opco Acquisitions LLC
10801 W. Charleston Boulevard
Suite 600Las Vegas, NV 89135
Facsimile:  (702) 362-5889
Attention:  Frank J. Fertitta, III

 

With a copy to:  (which shall not constitute notice) to:

 

Fertitta Gaming, LLC
10801 W. Charleston Boulevard
Suite 600
Las Vegas, NV 89135
Facsimile:  (702) 362-5889
Attention:  Frank J. Fertitta, III

 

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue

35th Floor

Los Angeles, CA 90071-1560

Facsimile:  (213) 683-5193

Attention:  Thomas B. Walper

Brett J. Rodda

 

With a copy to:  (which shall not constitute notice) to:

 

German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Facsimile:  (212) 797-4489

Attention:  Robert W. Pettinato, Jr.

General Counsel

 

With a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
One South Dearborn Street
Chicago, IL  60603
Facsimile:  (312) 853-7036

Attention:  Larry J. Nyhan

John J. Sabl

 

With a copy to:  (which shall not constitute notice) to:

 

JPMorgan Chase Bank, N.A.
383 Madison Avenue, 31st Floor
New York, NY 10179
Facsimile:  (917) 463-0946

Attention:  Joseph Geoghan

Scott Dauer

 

With a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft
700 Sixth Street, N.W.
Washington, DC 20001
Facsimile:  (202) 862-2400

Attention:  Peter M. Dodson

Alexander Lin

 

14.8                           Severability.  If any term or other provision of
this Agreement is invalid, illegal, or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a reasonably
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

--------------------------------------------------------------------------------


 

14.9                           Binding Effect; Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  Nothing in this Agreement shall create or be
deemed to create any third-party beneficiary rights in any Person or entity not
a party to this Agreement except as provided below.  Neither this Agreement nor
any right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other parties hereto and any attempt to
do so will be void, except (a) for assignments and transfers by operation of Law
and (b) that Purchaser may assign any or all of its rights, interests and
obligations hereunder to (i) New Propco or any of its Subsidiaries, provided
that any New Propco or such Subsidiary, as the case may be, agrees in writing to
be bound by all of the terms, conditions and provisions contained herein (and
thereafter, all references herein to Purchaser shall be deemed to be to New
Propco or such Subsidiary), (ii) any post-Closing purchaser of the Business or a
substantial part of the Purchased Assets or (iii) any financial institution
providing purchase money or other financing to Purchaser from time to time as
collateral security for such financing, but no such assignment referred to in
clause (ii) shall relieve Purchaser of its obligations hereunder.  Upon any such
permitted assignment, the references in this Agreement to Purchaser shall also
apply to any such assignee unless the context otherwise requires.

 

14.10                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

14.11                     Manner of Acting.  All decisions of Purchaser shall be
made jointly by the Mortgage Lenders, on the one hand, and the Fertitta Parties,
on the other hand.  If Purchaser is entitled to exercise a right under this
Agreement (such as the right to terminate this Agreement or the right to assert
that a condition to Closing has not been satisfied, but not an approval, consent
or waiver) and the Mortgage Lenders, on the one hand, and the Fertitta Parties,
on the other hand, are unable to agree on whether to exercise such right, then
Purchaser shall be deemed to have exercised such right.  If Purchaser’s
approval, consent or waiver is required, such approval, consent or waiver shall
not be exercised unless the Mortgage Lenders and FG each direct Purchaser in
writing to provide such approval, consent or waiver.

 

14.12                     No Third-Party Beneficiary.  The terms and provisions
of this Agreement are intended solely for the benefit of each party hereto and
their respective successors or permitted assigns, and it is not the intention of
the parties to confer third-party beneficiary rights upon any other Person
except that (i) IP Holdco shall be a third-party beneficiary of the Agreement,
and (ii) the Mortgage Lenders shall be third-party beneficiaries of this
Agreement with respect to Section 14.11.

 

14.13                     Non-Recourse.  No past, present or future director,
officer, employee, incorporator, member, partner or equityholder of Purchaser,
any Purchasing Entity, Seller, FG, Lenders, Opco Agent or the Mortgage Lenders
shall have any Liability for any of its obligations or liabilities under this
Agreement or the Seller Documents (it being understood and acknowledged that the
Opco Plan Support Agreement, the Equity Commitment Letter (as defined in the
Opco Plan Support Agreement), the Propco Plan Support Agreement, the Commitment
Letter, dated April 16, 2010, of Fertitta Parties to the Mortgage Lenders, and
the Mortgage Lender Commitment Letters are not Seller Documents) or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby and thereby.

 

14.14                     Settlement.  This Agreement is part of a proposed
settlement in respect of the Bankruptcy Case.  Nothing herein shall be deemed an
admission of any kind.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

 

FG OPCO ACQUISITIONS LLC

 

 

 

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

 

Name: Frank J. Fertitta III

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

STATION CASINOS, INC.

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

 

Name: Thomas M. Friel

 

 

 

Title: Executive Vice President, Chief

 

 

 

Accounting Officer & Treasurer

 

 

 

 

 

 

 

 

 

 

BOULDER STATION, INC.

 

 

CENTERLINE HOLDINGS, LLC

 

 

CHARLESTON STATION, LLC

 

 

CV HOLDCO, LLC

 

 

DURANGO STATION, INC.

 

 

FIESTA STATION, INC.

 

 

FRESNO LAND ACQUISITIONS, LLC

 

 

GOLD RUSH STATION, LLC

 

 

GREEN VALLEY STATION, INC.

 

 

LAKE MEAD STATION, INC.

 

 

LML STATION, LLC

 

 

MAGIC STAR STATION, LLC

 

 

NORTHERN NV ACQUISITIONS, LLC

 

 

PALACE STATION HOTEL & CASINO, INC.

 

 

RANCHO STATION, LLC

 

 

RENO LAND HOLDINGS, LLC

 

 

RIVER CENTRAL, LLC

 

 

SANTA FE STATION, INC.

 

 

STATION HOLDINGS, INC.

 

 

STN AVIATION, INC.

 

 

SUNSET STATION, INC.

 

 

TEXAS STATION, LLC

 

 

TOWN CENTER STATION, LLC

 

 

TROPICANA STATION, LLC

 

 

TROPICANA STATION, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:    Thomas M. Friel

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

 

AUBURN DEVELOPMENT, LLC

 

 

INSPIRADA STATION, LLC

 

 

TROPICANA ACQUISITIONS, LLC

 

 

VISTA HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

 

   Name: Thomas M. Friel

 

 

 

   Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

STATION CONSTRUCTION, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

Station Casinos, Inc., a Nevada corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

 

   Name: Thomas M. Friel

 

 

 

   Title: Executive Vice President, Chief
              Accounting Officer & Treasurer

 

 

 

 

 

 

 

 

 

 

PAST ENTERPRISES, INC.,

 

 

an Arizona corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: President and Treasurer

 

 

 

 

 

 

 

 

 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:  Thomas M. Friel

 

 

Title:  President, Chief Financial Officer and Treasurer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------